 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 Exhibit 10.1

 

Commonwealth of Australia represented by the Department of Resources, Energy and
Tourism

 

Victorian Wave Partners Pty Ltd

 

 

 

Renewable Energy
Demonstration
Program

 

Funding Deed

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 1

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Contents

 

1

Interpretation

4

     

2

Term

5

     

3

Conditions precedent

6

     

4

Warranties and representations

7

     

5

Payment of funding

9

     

6

Project obligations

10

     

7

Subcontractors

16

     

8

Financial matters

17

     

9

Claims for payment

19

     

10

GST

20

     

11

Group structure, assignment and change in control

21

     

12

Intellectual property

23

     

13

Records, reporting, and Commonwealth access

24

     

14

Independent verification

27

     

15

Confidential information

29

     

16

Repayment obligations

30

     

17

Right of Commonwealth to recover money

31

     

18

Securities

31

     

19

Indemnity and Insurance

32

     

20

Termination with compensation

34

     

21

Termination by Recipient

35

     

22

Termination for default

36

     

23

Consequences of termination

38

     

24

Program evaluation

39

     

25

Demonstration, dissemination and public statements

39

     

26

Force majeure

41

     

27

Notices

43

     

28

Entire agreement, variation and severance

43

     

29

Resolution of Disputes

44

     

30

General

45

     

31

Interpretation

47

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd 

 

 
page 2

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

SCHEDULE 1 - Deed Particulars 56    

1

Conditions Precedent (clause 3)

56

     

2

Not Used

59

     

3

Grant Funds

59

     

4

Funding Percentage

59

     

5

Interest Rate (clause 17.2)

59

     

6

Notice Details (clause 27)

60

     

SCHEDULE 2 - Recipient and consortium details (clause 11)  

61    

1

Recipient - ownership and group structure details

61

     

2

Project Participants

61

     

3

Project Participants - ownership and group structure details

61

     

SCHEDULE 3 - Project Details  

62    

1

Title of Project

62

     

2

Not Used

62

     

3

Initial Project Budget (clause 8.3)

63

     

4

Authorisations (clause 6.5)

64

     

5

Insurance requirements (clause 19.3)

65

     

SCHEDULE 4 - Key Personnel and Approved Subcontractors  

66    

1

Key Personnel (clause 6.3)

66

     

2

Approved Subcontractors (clause 7)

66

     

SCHEDULE 5 - Payment Milestones and Schedule (clause 5.1 and 6.1)  

67    

SCHEDULE 6 - Reports (clause 13.3)  

68    

ATTACHMENT A - Project Description  

70    

ATTACHMENT B - Deed of Guarantee  

73

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 3

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

   

Date

9th of September, 2010 

   

Parties

 

Commonwealth of Australia represented by the Department of Resources, Energy and
Tourism ABN 46 252 861 927 of 10 Binara Street Canberra ACT 2601 (Commonwealth)

 

Victorian Wave Partners Pty Ltd ACN 136 578 044 of Tower 1, Level 8, 495
Victoria Avenue, Chatswood NSW 2067 (Recipient)

 

--------------------------------------------------------------------------------

 

Background

 

This deed is made in the following context:

 

A

The objective of the Renewable Energy Demonstration Program (‘Program’) is to
accelerate the commercialisation and deployment of new renewable energy
technologies for power generation in Australia by assisting the demonstration of
these technologies on a commercial scale, as described in the Renewable Energy
Demonstration Program Information Guide.

 

B

The Recipient is committed to helping achieve the Program Objectives and
Outcomes through the conduct of the project.

 

C

The Commonwealth has agreed to provide the grant funds to the Recipient for the
purposes of its project, subject to the terms and conditions of this deed.

 

D

The Commonwealth is required by law and Australian Government policy to ensure
accountability for the grant funds and, accordingly, the Recipient is required
to be accountable for all grant funds.

 

E

The Recipient accepts the grant funds for the purposes of the project, subject
to the terms and conditions set out in this deed.

 

--------------------------------------------------------------------------------

 

Agreed terms     

 

1 Interpretation    

1.1

Definitions

 

All italicised words appearing in this deed have the meaning given in clause
31.1 (Definitions).

 

1.2

Interpretation

 

The rules to be applied in interpreting this deed are set out in clause 31.2
(Construction).

 

 

--------------------------------------------------------------------------------

 Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 4

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

1.3

Reasonableness

 

Where a provision of this deed allows or requires a party to take an action,
make a decision or form a belief, that party will act reasonably in taking that
action, making that decision or forming that belief.

 

2 Term    

2.1

Commencement

 

 

(a)

The following provisions of this deed commence on the execution date:

 

 

(i)

clause 1 (Interpretation);

 

 

(ii)

this clause 2 (Term);

 

 

(iii)

clause 4 (Warranties and representations);

 

 

(iv)

clause 6.8 (National Code of Practice for the Construction Industry);

 

 

(v)

clause 6.9 (Australian Government Building and Construction OH&S Accreditation
Scheme);

 

 

(vi)

clause 8.3 (Project budget);

 

 

(vii)

clause 8.4 (Other government assistance);

 

 

(viii)

clause 11 (Group structure, assignment and change in control);

 

 

(ix)

clause 13.1 (Records);

 

 

(x)

clause 19 (Indemnity and Insurance);

 

 

(xi)

clause 27 (Notices);

 

 

(xii)

clause 28 (Entire agreement, variation and severance);

 

 

(xiii)

clause 30 (General);

 

 

(xiv)

clause 31 (Interpretation); and

 

 

(xv)

any provision in a schedule which is relevant for the purposes of the above
provisions.

 

 

(b)

All provisions of this deed other than those referred to in clause 2.1(a)
(remaining provisions) do not commence unless the condition precedent in clause
2.1(e) is satisfied (or is waived by the Commonwealth) on or before the date
specified in clause 2.1(e).

  

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 5

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(c)

If the condition precedent in clause 2.1(e) is satisfied (or is waived by the
Commonwealth) on or before the date specified in clause 2.1(e), the remaining
provisions commence on the commencement date.

 

 

(d)

If the condition precedent in clause 2.1(e) is not satisfied (or waived by the
Commonwealth) on or before the date specified in clause 2.1(e):

 

 

(i)

the remaining provisions do not take effect; and

 

 

(ii)

this deed terminates with effect from the day after the date specified in clause
2.1(e).

 

 

(e)

The condition precedent is:

 

[***]

 

 

(f)

The condition precedent in clause 2.1(e) may be waived only by the Commonwealth.

 

 

(g)

The Recipient must use its best endeavours to satisfy the condition precedent in
clause 2.1(e) on or before the date specified in clause 2.1(e).

 

 

(h)

The Recipient must liaise with the Commonwealth in relation to the progress of
satisfaction of the condition precedent in clause 2.1(e).

 

 

(i)

The Recipient must provide documentary evidence to the satisfaction of the
Commonwealth that the condition precedent in clause 2.1(e) has been satisfied on
or before the date specified in clause 2.1(e).

 

2.2

Term

 

This deed will expire five years after project completion, unless terminated
earlier in accordance with this deed.

 

3 Conditions precedent    

3.1

Conditions precedent to payment of monies

 

 

(a)

The obligation of the Commonwealth under this deed to pay any grant funds or
other monies to the Recipient will not commence until the Recipient provides
documentary evidence to the satisfaction of the Commonwealth that each and every
one of the conditions precedent (if any) specified in item 1 of schedule 1 has
been fulfilled (or has been waived by the Commonwealth).

 

 

(b)

The Recipient must liaise with the Commonwealth throughout the period specified
in item 1 of schedule 1 in relation to the progress of satisfaction of
conditions precedent.

 

 

(c)

A condition precedent may be waived only by the Commonwealth.

 

 

--------------------------------------------------------------------------------

 Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 6

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

3.2

Third party contracts

 

If any condition precedent described in item 1 of schedule 1 involves the
Recipient entering into a contract with one or more third parties then the
Recipient must:

 

 

(a)

liaise with the Commonwealth throughout the period specified in item 1 of
schedule 1 in relation to the progress of negotiations and finalisation of that
contract;

 

 

(b)

ensure that the contract contains only terms and conditions that are consistent
with the Recipient’s performance of this deed and the Program Objectives and
Outcomes; and

 

 

(c)

if required at item 1 of schedule 1 or at the Commonwealth’s request, include as
part of the documentary evidence required under clause 3.1(a), a certified copy
of the executed version of the contract.

 

3.3

Failure to meet conditions precedent

 

 

(a)

If a condition precedent has not been satisfied or waived by midnight on the
date specified in item 1 of schedule 1 (or such later date as the Commonwealth
may determine in its absolute discretion), the Commonwealth may immediately
terminate this deed by notice in writing to the Recipient.

 

 

(b)

If this deed is terminated under clause 3.3(a), the Commonwealth is not obliged
to pay the grant funds to the Recipient and the Recipient must repay to the
Commonwealth an amount equivalent to any payments of the grant funds it may have
received prior to termination, within 7 days of receipt of the termination
notice (which shall include a repayment notice).

 

4     Warranties and representations

 

4.1

Warranties

 

The Recipient warrants and represents to the Commonwealth that, as at the
execution date:

 

 

(a)

it is incorporated under the Corporations Act 2001 (Cth), and has the power and
authority to carry on its business as it is now being conducted;

 

 

(b)

it has the legal right and power to enter into this deed, to perform or cause to
be performed its obligations and exercise its rights under this deed;

 

 

(c)

the execution, delivery and performance of this deed by it has been duly and
validly authorised by all necessary action on its part;

 

 

--------------------------------------------------------------------------------

 Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 7

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(d)

subject to changes notified to and approved by the Commonwealth after the date
of the application and before the execution date, all information provided by
the Recipient in the application is true and correct and not misleading;

 

 

(e)

it has or will have available to it sufficient matching funding to pay for
eligible expenditure not covered by the grant funds, as and when all amounts of
eligible expenditure are due to be paid;

 

 

(f)

it has or will have available to it sufficient financial resources to pay for
all other project costs and expenses, as and when all such amounts are due to be
paid; and

 

 

(g)

all information provided by the Recipient and included in this deed is true and
correct and not misleading.

 

4.2

Continuation of representations and warranties

 

 

(a)

The Recipient warrants that any information given to the Commonwealth by the
Recipient from time to time under this deed (including information contained in
any report) is true and correct, save where the information is provided to the
Recipient by a third party in which case the Recipient warrants and represents
to the Commonwealth that it has made all endeavours to verify the accuracy of
the information.

 

 

(b)

The Recipient agrees to notify the Commonwealth:

 

 

(i)

immediately on becoming aware that any representation or warranty made under
this clause 4 was incorrect or misleading when made;

 

 

(ii)

on each date it submits a payment claim - of anything that has happened which
means it cannot truthfully repeat all the representations and warranties in this
clause 4 on that date by reference to the then current circumstances; and

 

 

(iii)

immediately of any insolvency event in relation to it.

 

 

(c)

In the event that the Recipient gives notice to the Commonwealth under clause
4.2(b), it may request an extension of time under clause 6.2 to correct or
address the matter raised in the notice.

 

4.3

Commonwealth reliance

 

The Recipient acknowledges that the Commonwealth has entered into this deed, and
makes payment of any progress payment, in reliance on the representations and
warranties in this clause 4, subject to any changes notified to and agreed by
the Commonwealth.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 8

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

5     Payment of funding

 

5.1

Payment of grant funds

 

 

(a)

The Commonwealth agrees to pay the grant funds to the Recipient on the terms and
conditions of this deed.

 

 

(b)

Subject to this deed and clauses 3.1(a) and 5.2(a) in particular, the grant
funds will be paid progressively in the amounts set out in schedule 5 (‘progress
payments’), within 30 days of the Commonwealth’s approval of a payment claim
under clause 9.2, by direct credit to the bank account identified by the
Recipient under clause 8.1.

 

5.2

Conditions precedent to payment

 

 

(a)

Notwithstanding any other clause of this deed, the Commonwealth is not obliged
to pay the whole or any part of a progress payment if at the due date for that
payment:

 

 

(i)

sufficient Program funding is not available to the Commonwealth to cover all or
any part of that progress payment;

 

 

(ii)

the Recipient has failed to provide or maintain any security in accordance with
clause 18 (Securities);

 

 

(iii)

the Commonwealth has terminated, or has notified the Recipient that it is
entitled to terminate, the deed under clause 22 (Termination for default), in
which case the Commonwealth will only be liable for progress payments that were
due for payment by the Commonwealth before the effective date of termination;

 

 

(iv)

the Commonwealth is not satisfied that all representations and warranties
contained in clause 4 can be restated by the Recipient as true and correct and
not misleading at that date by reference to the then current circumstances; or

 

 

(v)

the Recipient has not satisfied any specified or relevant condition precedent
under clause 3.1(a) unless any such condition precedent to payment has been
waived by the Commonwealth.

 

 

(b)

The payment of any progress payment under this deed is not to be taken as
evidence of the Recipient having, or a representation by the Commonwealth that
the Recipient has, complied with its obligations under this deed.

 

5.3

Commonwealth maximum grant obligation

 

The maximum Commonwealth funding obligation to the Recipient under this deed is
limited to the amount of the grant funds.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 9

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

5.4

Eligible Expenditure

 

 

(a)

If the Recipient fails to substantiate to the Commonwealth’s satisfaction any
amount claimed as eligible expenditure under this deed, the Commonwealth may
deem that amount not to qualify as eligible expenditure.

 

 

(b)

The Commonwealth’s determination as to whether expenditure on the project is
eligible expenditure for the purposes of this deed must be made reasonably and
in accordance with the Eligible Expenditure Guidelines and item 3 of schedule 3
but shall be final and binding on the Recipient.

  

6  Project obligations    

6.1

Performance of the project

 

It is a material obligation under this deed that the Recipient must carry out
the project:

 

 

(a)

in accordance with the project description and, in particular, in a manner
sufficient to achieve each payment milestone by the relevant due date specified
in schedule 5;

 

 

(b)

having regard to and with the aim of achieving the Program Objectives and
Outcomes;

 

 

(c)

in accordance with the terms and conditions of this deed;

 

 

(d)

in accordance with all relevant Australian Standards, best practice and
guidelines, or where none apply, relevant international industry standards, best
practice and guidelines; and

 

 

(e)

diligently, effectively and to a high professional standard including, in
accordance with this deed, competent management of the funding provided under
this deed.

 

6.2

Requests for extension of time

 

 

(a)

Where the Recipient is required to do any activity under this deed by a
specified time, it may apply to the Commonwealth for an extension of time to do
that activity. Such application must be made before the expiry of the time
specified to do the activity, be in writing and include:

 

 

(i)

the reason for the request;

 

 

(ii)

the time by which the activity will be done if the extension is granted; and

 

 

(iii)

a statement that, apart from the occurrence of a force majeure event, the
activity will be done by the time given under clause 6.2(a)(ii).

 

 

(b)

If an application is made under clause 6.2(a) the Commonwealth in its sole
discretion (but subject to clause 1.3) may:

 

 

--------------------------------------------------------------------------------

 Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 10

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(i)

agree to the request;

 

 

(ii)

agree to the request on conditions (which may include a requirement for
compensation for the Commonwealth’s direct costs (including legal costs) in
considering the request);

 

 

(iii)

agree to the request by way of requiring a variation to this deed or a schedule;
or

 

 

(iv)

reject the request.

 

 

(c)

The Commonwealth agrees to give consideration to any reasonable extension
request made in accordance with clause 6.2(a). In evaluating the request, the
Commonwealth will give primary consideration as to whether granting the
extension of time will assist in meeting the Program Objectives and Outcomes.

 

 

(d)

If the Commonwealth rejects the request under clause 6.2(b)(iv) it is not
obliged to give any reasons for doing so.

 

 

(e)

This clause 6.2 does not apply to requests for extension of time under clause
9.3.

 

6.3

Key Personnel

 

 

(a)

The Recipient must ensure that the key personnel specified in item 1 of schedule
4 (‘key personnel’) perform the work or duties required of their nominated
positions. The Recipient must notify the Commonwealth as soon as practicable if
key personnel leave or are proposed to be replaced.

 

 

(b)

If it is necessary to replace any of the key personnel (whether as a result of
illness or otherwise), the Recipient must arrange for a replacement by a
substitute person with the necessary qualifications, skills, expertise and
experience to perform the work or duties required of the replaced person’s
nominated position.

 

6.4

Project delay

 

 

(a)

The Recipient must notify the Commonwealth as soon as practicable, and in any
event in its next progress report due under this deed, if any payment milestone
has not been achieved, or is unlikely to be achieved, by the due date for
achievement of that milestone set out in schedule 5.

 

 

(b)

When notifying the Commonwealth under clause 6.4(a), the Recipient must specify:

 

 

(i)

the reason for the delay;

 

 

(ii)

the action the Recipient proposes to address the delay;

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 11

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(iii)

the anticipated new date for achievement of the relevant payment milestone;

 

 

(iv)

the expected effect (if any) the delay will (or may) have on the then current
budget, the manner and timing of delivery of the project, or the project’s
achievement of the Program Objectives and Outcomes; and

 

 

(v)

whether the Recipient has made or will be making a claim under clause 26 (Force
majeure) or seeking an extension of time under clause 6.2 or 9.3.

 

6.5

Authorisations

 

 

(a)

The Recipient must obtain (or satisfy), maintain and, to the satisfaction of the
relevant administering authority, comply with all authorisations required for
the project including those referred to in item 4 of schedule 3.

 

 

(b)

The Recipient must do all things necessary to ensure that any authorisation
required for the project is obtained (or satisfied) in advance of the date by
which it is required to meet the payment milestones. If any authorisation is
unlikely to be obtained (or satisfied) in time, the Recipient must promptly
notify the Commonwealth.

 

 

(c)

The Recipient must provide to the Commonwealth documentary evidence and any
other supporting information the Commonwealth may require for the purpose of
demonstrating the Recipient’s compliance with this clause 6.5, within 30 days of
the Commonwealth’s request.

 

6.6

Compliance with law

 

 

(a)

The Recipient must perform all work and do all things necessary to ensure that
the project complies with all applicable law.

 

 

(b)

The Recipient must comply, and procure that all subcontractors comply, with all
applicable law in performing its obligations under this deed.

 

6.7

Change in law

 

 

(a)

The Recipient acknowledges that it is not entitled to any increase in funding
under this deed as a result of any change in law.

 

 

(b)

The parties agree that if a change in law will result in a delay in the project,
the Recipient may request an extension of time which the Commonwealth will not
unreasonably refuse.

 

6.8

National Code of Practice for the Construction Industry

 

 

(a)

In this clause 6.8:



 

 



--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd



 

 
page 12

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(i)

‘the Code’ means the National Code of Practice for the Construction Industry. A
copy of the Code appears on the Internet at www.workplace.gov.au/building;

 

 

(ii)

‘the Guidelines’ means the Australian Government Implementation Guidelines for
National Code of Practice for the Construction Industry, Revised September 2005,
Reissued June 2006, published by the Department of Education, Employment and
Workplace Relations. A copy of the Guidelines appears on the Internet at
www.workplace.gov.au/building; and

 

 

(iii)

‘the Project Parties’ means all contractors, subcontractors, suppliers,
consultants and employees who perform work in relation to the project.

 

 

(b)

Where grant funds specifically relate to building and construction activity,
subject to the thresholds specified in the Guidelines, the Recipient must comply
and ensure that the Project Parties comply with the Code and Guidelines.

 

 

(c)

The Guidelines require the Recipient to ensure that:

 

 

(i)

all requests for tender, expressions of interest, submissions and invitations to
join common use arrangements in relation to the project made by it or any of the
Project Parties contain the commitment to apply the Code and Guidelines as set
out in the model tender documents; and

 

 

(ii)

all contracts entered into in relation to the project by it or any of the
Project Parties contain the commitment to apply the Code and Guidelines as set
out in the model contract clauses.

 

 

(d)

The Recipient must maintain adequate records of compliance by it and each of the
Project Parties with the Code and the Guidelines. The Recipient must permit the
Commonwealth and those authorised by the Commonwealth, including a person
occupying a position in the Office of the Australian Building and Construction
Commissioner, full access to the premises and records of the Recipient and the
Project Parties to:

 

 

(i)

inspect any work, material, machinery, appliance, article or facility;

 

 

(ii)

inspect and copy any record relevant to the project and works governed by this
deed; and

 

 

(iii)

interview any person,

 

as is necessary to monitor compliance with the Code and Guidelines.

 

 

(e)

Additionally, the Recipient must agree, and must ensure that each of the Project
Parties agrees, to a request from the Commonwealth, including a person occupying
a position in the Office of the Australian Building and Construction
Commissioner, to produce a specified document within a specified period, in
person, by fax or by post.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd 

 

 
page 13

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(f)

The Commonwealth and those authorised by it may publish or otherwise disclose
information in relation to compliance by the Recipient and the Project Parties
with the Code and the Guidelines. The Recipient must obtain the consent of the
Project Parties to the publication or disclosure of information under this
clause 6.8.

 

 

(g)

The Recipient must not appoint a subcontractor, consultant or material supplier
in relation to the project where the appointment would breach a sanction imposed
by the Minister for Employment and Workplace Relations.

 

6.9

Australian Government Building and Construction OH&S Accreditation Scheme

 

Subject to the exclusions specified in the Building and Construction Industry
Improvement (Accreditation Scheme) Regulations 2005, construction projects that
utilise grant funds provided under this deed are bound by the application of the
Australian Government Building and Construction OHS Accreditation Scheme
(‘Scheme’) and the following conditions:

 

 

(a)

all head contracts for building work under the project that are valued at $3
million or more must:

 

 

(i)

be notified to the Office of the Federal Safety Commissioner at the earliest
possible opportunity (that is, when approaching the market);

 

 

(ii)

contain a requirement that the builder:

 

 

(A)

is accredited under the Scheme;

 

 

(B)

maintains Scheme accreditation for the life of the contract; and

 

 

(C)

must comply with all conditions of the Scheme accreditation; and

 

 

(b)

if the Recipient is the builder referred to in clause 6.9(a), the Recipient must
maintain accreditation and otherwise comply with the requirements of clause
6.9(a).

 

6.10

Risk management

 

During the project period, the Recipient must develop, implement and update a
risk management plan for the project which includes the following features:

 

 

(a)

clear identification and documentation of all key project risks and
categorisation of those risks covering both likelihood of occurrence and
potential consequence;

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 14

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

the proposed mitigation strategies and associated action plans that the
Recipient determines necessary to eliminate the risks, or if this is not
possible, minimise the likelihood and consequences of those risks occurring; and

 

 

(c)

a process for regularly monitoring and updating the risk management plan and
reporting to the Recipient’s internal management and board and project
participants (if applicable),

 

and is consistent with relevant industry standards and best practice for this
type of project and the types of risks it has.

 

6.11

Community consultation

 

 

(a)

During the project period, the Recipient must develop, implement and update a
community consultation plan for the project which includes the following
features:

 

 

(i)

identification of all key stakeholder groups, including local communities that
are potentially affected by the project,

 

 

(ii)

an outline of the proposed community consultation processes to be undertaken
that includes the following:

 

 

(A)

public notification of meetings;

 

 

(B)

itinerary of meetings to be conducted, groups involved and agenda for meetings;

 

 

(C)

provision of information at meetings and local information sites;

 

 

(D)

documentation of attendees, questions and answers and follow-up issues required
arising from meetings; and

 

 

(E)

an outline for stakeholders on how to access the latest information in respect
of community consultation matters;

 

 

(iii)

an outline of how community consultation activities align with payment
milestones;

 

 

(iv)

a process for maintaining an up-to-date record of complaints and questions
arising from community consultations and the responses provided to these
complaints and questions; and

 

 

(v)

a process for regularly:

 

 

(A)

monitoring and updating the community consultation plan and the community
consultations undertaken; and

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 15

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(B)

reporting to the Recipient’s management, project participants (if applicable)
and other key groups (whether government or non-government), as required by the
Commonwealth to ensure the ongoing improvement of community engagement,

 

and is consistent with relevant industry standards and best practice for this
type of project and the types of community consultation to be undertaken.

 

 

(b)

The Recipient must make the community consultation plan available to any person
on request. The Recipient may make the community consultation plan available by
publishing it on its website.

 

6.12

Notification

 

Without limiting any obligation to notify any authority, the Recipient must
notify the Commonwealth as soon as practicable of:

 

 

(a)

any incident or possible incident in connection with any project activities that
constitutes or may constitute a threat to the health, safety and wellbeing of
any person or community, or otherwise threatens the environment or any property;
and

 

 

(b)

any significant concerns of local community groups of which the Recipient
becomes aware.

 

7      Subcontractors    

7.1

Engagement of subcontractors

 

 

(a)

The Recipient must ensure that the subcontractors specified in item 2 of
schedule 4 are engaged by the Recipient in connection with the project for the
purposes and within the timeframes described in that item and, where required,
comply with the requirements referred to in clause 6.9 of this deed.

 

 

(b)

The Recipient must notify and liaise with the Commonwealth as soon as
practicable if it intends to subcontract, or allow any subcontractor to assign
or enter into a further subcontract for, any major subcontract work.

 

 

(c)

The Recipient must ensure that any subcontract for major subcontract work is let
with or assigned to a subcontractor with the necessary resources, expertise and
experience to undertake the major subcontract work.

 

 

(d)

The Recipient must ensure that the terms and conditions of any subcontract are
consistent with the Recipient’s performance of this deed and the Program
Objectives and Outcomes.

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 16

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

7.2

Recipient’s liability

 

Notwithstanding the Recipient having entered into a subcontract for the purposes
of this deed, the Recipient:

 

 

(a)

remains fully responsible for the performance of all of its obligations under
this deed, and is not relieved from any liability whether arising under this
deed or otherwise at law; and

 

 

(b)

will be liable to the Commonwealth for the acts, defaults or omissions of its
subcontractors (and their employees, agents and subcontractors) in the course of
their activities for the purposes of the project, as if they were the acts,
defaults or omissions of the Recipient.

 

8     Financial matters

 

8.1

Bank account and accounting system

 

 

(a)

The Recipient must nominate an account, in its own name and which it solely
controls, with an approved financial institution for the receipt of grant funds
for the purposes of the project (‘account’). The Recipient must provide to the
Commonwealth sufficient details to enable the Commonwealth to identify the
account at least 14 days before any payment of grant funds or other monies due
to the Recipient under this deed are payable by the Commonwealth.

 

 

(b)

The Recipient must have in place an accounting system which enables all receipts
of grant funds and all expenditure on the project to be traced and verified by
the Commonwealth. The system must enable the separate accurate identification of
eligible expenditure and ineligible project expenditure and provide a clear
audit trail.

 

 

(c)

Within 7 days of the Commonwealth’s request to do so, the Recipient agrees to
provide the Commonwealth and the relevant approved financial institution with an
authority enabling the Commonwealth to obtain any details relating to the
account.

 

8.2

Use of grant funds

 

The Recipient must ensure (and demonstrate to the Commonwealth’s satisfaction)
that all progress payments paid under clause 5.1 are (and have been) used by the
Recipient for purposes directly related to the project.

 

8.3

Project budget

 

 

(a)

The parties acknowledge and agree that the budget of total planned expenditure
for the project (by financial year) (‘budget’) current at the execution date is
set out in item 3 of schedule 3.

 



 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 17

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

The Recipient must give the Commonwealth:

 

 

(i)

by 31 January, 30 April, 31 July and 31 October of each year; and

 

 

(ii)

at any other time the Recipient forecasts a change of 10% or greater in the
project’s planned eligible expenditure for a financial year;

 

a revised budget in the approved form (including the planned cost to complete
the project), giving detailed reasons for any proposed changes from the
immediately previous budget provided under this clause 8.3(b).

 

8.4

Other government assistance

 

 

(a)

The Recipient warrants that on or before the execution date, the Recipient has
provided to the Commonwealth details of any other grant assistance applied for
by or on behalf of the Recipient, obtained for or provided to the project from
another Commonwealth, State or Territory program or source, including from any
department, agency, authority, organisation or other government controlled
entity.

 

 

(b)

The Recipient must give the Commonwealth details of any other grant assistance
of the kind referred to in clause 8.4(a) that is obtained for or provided to the
project after the execution date (whether by the Recipient or a third party),
within 14 days of the Recipient (or third party) receiving notice of that
assistance.

 

 

(c)

If at any time during the period from the execution date to the end of the
project period there is a change in an amount of grant assistance referred to in
clause 8.4(a) or the terms and conditions applying to the provision of that
assistance, the Recipient must give the Commonwealth details of that change
within 14 days.

 

 

(d)

If at any time during the period from the execution date to the end of the
project period the project receives other grant assistance of a kind referred to
in clause 8.4(a) or 8.4(b) or there is a change of the type referred to in
clause 8.4(c), the Commonwealth may reduce the Recipient’s total eligible
expenditure by the amount of that other assistance. Any reduced amount of
eligible expenditure determined under this clause 8.4 will be used by the
Commonwealth to calculate the ʻtotal value of eligible expenditure incurred by
the Recipient’ under clause 16.1.

 

 

(e)

To avoid doubt, if at any time before the end of the project period the project
receives assistance under the Victorian Government’s Energy Technology
Innovation Strategy program, the Commonwealth may reduce the Recipient’s total
eligible expenditure by the amount of that assistance. Any reduced amount of
eligible expenditure determined under this clause 8.4 will be used by the
Commonwealth to calculate the ‘total value of eligible expenditure incurred by
the Recipient’ under clause 16.1.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 18

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

9 Claims for payment    

9.1

Payment claim

 

 

(a)

On each of the due dates specified in schedule 5, the Recipient must submit to
the Commonwealth a claim for payment of the relevant progress payment (‘payment
claim’) in accordance with this clause 9.

 

 

(b)

A payment claim submitted under clause 9.1(a) must:

 

 

(i)

be in the form approved by the Commonwealth from time to time;

 

 

(ii)

include a certificate signed and dated by the Recipient’s Chief Executive
Officer, Chief Financial Officer or a person authorised by the Recipient to
execute documents and legally bind the Recipient by their execution, verifying
that each of the payment milestones and other payment criteria specified in
schedule 5 for the relevant progress payment have been completed or achieved by
that date; and

 

 

(iii)

be accompanied by any supporting documentation and other evidence specified in
schedule 5 for that payment.

 

9.2

Assessment of payment claim

 

 

(a)

Within 30 days of receiving a payment claim, the Commonwealth will:

 

 

(i)

approve the claim - if the Commonwealth considers that the Recipient has
completed or achieved all applicable payment milestones, and the payment claim
otherwise conforms with clause 9.1;

 

 

(ii)

reject the claim - if the Commonwealth considers that the Recipient has not
satisfactorily completed or achieved all applicable payment milestones, or the
payment claim does not conform with clause 9.1; or

 

 

(iii)

seek further supporting evidence or information from the Recipient so that the
Commonwealth may either approve or reject the claim under paragraph 9.2(a)(i) or
9.2(a)(ii).

 

 

(b)

If the Commonwealth seeks further evidence or information under clause
9.2(a)(iii), the Recipient must provide the additional evidence or information
within 14 days of the Commonwealth’s request. On receipt of the evidence or
information, the Commonwealth will continue to assess the payment claim in
accordance with this clause 9.2 as if the claim had first been submitted to the
Commonwealth on the date the Commonwealth received the further evidence or
information.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 19

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(c)

If the Commonwealth approves a payment claim under clause 9.2(a)(i), the
relevant progress payment will become payable by the Commonwealth in accordance
with clause 5 (Payment of funding).

 

 

(d)

If the Commonwealth rejects a claim under clause 9.2(a)(ii), the parties will
seek to negotiate in good faith a new date for the Recipient to re-submit the
payment claim. If the parties fail to reach agreement within 30 days of the
claim being rejected (or such further period as the Commonwealth allows), the
Recipient may not re-submit the claim and the Commonwealth may reduce the grant
funds by the amount of the relevant progress payment forgone.

 

9.3

Extension of time for submission of payment claim

 

 

(a)

Prior to the due date for submission of a payment claim, the Recipient may seek
an extension of time for the submission of that claim. An extension request
under this clause 9.3(a) must be in writing, contain detailed reasons in support
of the request, and nominate a new date for submission of that payment claim.

 

 

(b)

The Commonwealth agrees to give consideration to any reasonable extension
request made in accordance with clause 9.3(a).

 

10      GST    

10.1

Construction

 

In this clause 10 words and expressions which are not defined in this deed but
which have a defined meaning in the GST Law have the same meaning as in the GST
Law.

 

10.2

Consideration GST exclusive

 

Unless otherwise expressly stated, all prices or other sums payable or
consideration to be provided under this deed are exclusive of GST.

 

10.3

Payment of GST

 

If GST is payable by a supplier on any supply made under this deed, the
recipient of the supply will pay to the supplier an amount equal to the GST
payable on the supply, in addition to and at the same time that the
consideration for the supply is to be provided under this deed.

 

10.4

Tax invoice

 

 

(a)

Except where clause 10.4(b) applies:

 

 

(i)

the supplier must deliver a tax invoice or an adjustment note to the recipient
of the supply before the supplier is entitled to payment of an amount under
clause 10.3; and

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 20

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(ii)

the recipient of the supply can withhold payment of the amount payable under
clause 10.3 until the supplier provides a tax invoice or an adjustment note as
appropriate.

 

 

(b)

If GST is imposed on any supply made by the Recipient to the Commonwealth under
this deed in return for all or any part of the grant funds, the Commonwealth may
issue a ‘recipient created tax invoice’ to the Recipient for the supply in
question (and an adjustment note for any adjustment event in respect of that
supply) and the Recipient must not issue a tax invoice (or adjustment note) for
or in respect of the supply. Each party warrants that it is GST registered and
agrees that it will promptly notify the other party if it ceases to be GST
registered.

 

10.5

Adjustment event

 

If an adjustment event arises in respect of a taxable supply made by a supplier
under this deed the amount payable by the recipient of the supply under clause
10.3 will be recalculated to reflect the adjustment event and a payment will be
made by the recipient of the supply to the supplier or by the supplier to the
recipient of the supply as the case requires.

 

10.6

Reimbursements

 

No party may claim from the other an amount for which the first party can obtain
an input tax credit.

 

11     

Group structure, assignment and change in control    

11.1

Group structure

 

 

(a)

The Recipient warrants and represents to the Commonwealth that the legal and
beneficial ownership of the Recipient and of each project participant, and the
group structure of the Recipient and of each project participant, at the
execution date are set out in schedule 2.

 

 

(b)

At all times during the period from the execution date to the end of the project
period the Recipient must ensure that:

 

 

(i)

the composition of the project group does not change; and

 

 

(ii)

the terms of any joint venture, joint participation or consortium agreement
binding the project group are not varied, supplemented or deleted in any
material respect;

 

without the Commonwealth’s prior written consent which will not be unreasonably
withheld or delayed.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 21

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

11.2

Assignment

 

 

(a)

The Recipient must not assign, novate, mortgage, charge or otherwise encumber or
declare itself trustee or purport to so assign, novate, mortgage, charge or
otherwise encumber or declare itself trustee of or in relation to any of its
rights or obligations (as applicable) under this deed, without the prior written
consent of the Commonwealth, which must not be unreasonably withheld or delayed.

 

 

(b)

The Commonwealth may impose conditions (a breach of which is a breach of this
deed) in giving its consent under clause 11.2(a), including by requiring the
Recipient and any other person concerned in a transaction referred to in clause
11.2(a) to execute documentation as specified by the Commonwealth.

 

11.3

Change in control

 

If a change in control of the Recipient, or a project participant occurs the
Recipient must:

 

 

(a)

as soon as possible but within 30 days of the Recipient becoming aware of the
occurrence of the change of control, notify the Commonwealth of the event and
advise whether it believes the change of control will have any material adverse
effect on the conduct or continuation of the project, and

 

 

(b)

as soon as possible but within 90 days of the Recipient becoming aware of the
change of control, provide a written undertaking that the Recipient will
continue with the project.

 

11.4

Consequence of Assignment and Change in control

 

 

(a)

If the Commonwealth considers:

 

 

(i)

an assignment, novation, mortgage, charge, encumbrance or declaration of trust
referred to in clause 11.2; or

 

 

(ii)

a change in control under clause 11.3;

 

will result in the Recipient not continuing with the project or if no
undertaking is given in accordance with clause 11.3(b), the Commonwealth may by
written notice terminate this deed.

 

 

(b)

If the Commonwealth terminates this deed under clause 11.4(a), it may by notice
to the Recipient require the repayment to the Commonwealth of all amounts paid
to the Recipient under this deed in accordance with clause 16.3.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 22

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

12      Intellectual Property    

12.1

Project Intellectual Property

 

 

(a)

Other than as expressly provided in this deed, the Commonwealth does not assert
ownership of, or any rights in relation to, background IP or foreground IP.

 

 

(b)

The Recipient warrants and represents that:

 

 

(i)

it owns or is licensed to use (at all times during the period from the execution
date to the end of the project period) all background IP, unless otherwise
agreed in writing with the Commonwealth; and

 

 

(ii)

it is entitled to grant the rights in relation to, or otherwise deal with,
background IP in the manner required by this deed and that any such dealings in
background IP will not infringe the intellectual property rights of any person.

 

 

(c)

The Recipient grants to the Commonwealth, its representatives or persons
authorised by the Commonwealth, permanent, irrevocable and royalty free access
to read, review, consider or test (but no rights to otherwise use, reproduce,
publish, electronically transmit, electronically distribute, adapt, modify,
commercially exploit or deal with), for any purpose related to this deed, the
project or the Program or for the Commonwealth’s reporting and accountability
obligations, all intellectual property related to or developed for the project
and owned by or licensed to the Recipient or an associated entity.

 

 

(d)

The Commonwealth may provide all relevant intellectual property related to or
developed for the project and owned by or licensed to the Recipient or an
associated entity to an expert appointed under clause 14.1 for the purpose only
of the conduct of the activities for which the expert is appointed.

 

 

(e)

The Recipient undertakes to procure from each project participant in favour of
the Commonwealth the same rights that it grants in clause 12.1(c) and 12.1(d).

 

12.2

Deed Material

 

 

(a)

The Recipient grants to the Commonwealth a permanent, irrevocable, royalty free,
worldwide, non-exclusive licence to use, reproduce, publish, electronically
transmit, electronically distribute, adapt, modify or otherwise deal with any
deed material for any purpose related to this deed, the project or the Program
or for the Commonwealth’s reporting and accountability obligations but not to
commercially exploit any deed material.

 

 

(b)

The Commonwealth may provide all relevant deed material to an expert appointed
under clause 14.1 for the purpose only of the conduct of the activities for
which the expert is appointed.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 23

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

12.3

Warranty

 

The Recipient warrants that it has the authority to grant the rights to the
Commonwealth under clause 12.2 and that neither the provision to, nor the use by
the Commonwealth or anyone authorised by the Commonwealth of any deed material,
or any rights in respect of the deed material, in accordance with this deed will
infringe the intellectual property rights or other rights of any person or give
rise to any obligation of, or on behalf of, the Commonwealth to pay
compensation, damages, or a royalty to any person.

 

12.4

Recipient’s consent

 

 

(a)

Subject to clause 12.2(b), the Commonwealth must not disclose any intellectual
property or technical data of the Recipient or a third party in the deed
material without the prior written consent of the Recipient which must not be
unreasonably withheld or delayed.

 

 

(b)

A withholding of consent by the Recipient under clause 12.4(a) is not
unreasonable if it is withheld because the Recipient believes that the
disclosure of the material would compromise the rights of the Recipient or a
third party in such intellectual property or technical data.

 

12.5

Documentation

 

The Recipient agrees to bring into existence, sign, execute or otherwise deal
with any document which may be necessary or desirable to give effect to this
clause 12 and to procure the same from each project participant.

 

13  Records, reporting, and Commonwealth access    

13.1

Records

 

 

(a)

The Recipient must keep and maintain in accordance with this deed and all
generally applicable Australian accounting standards and principles:

 

 

(i)

all records (including original receipts, invoices and bank statements)
necessary to provide (at any given point in time) a complete, detailed,
up-to-date and accurate record and explanation of:

 

 

(A)

all project expenditure (and which separately identifies eligible expenditure
from other project costs);

 

 

(B)

matching funding (including the source, amount and timing of such funds);

 

 

(C)

project activities and progress of the project; and

 

 

(D)

any amounts of GST paid by the Recipient in respect of any supply made under or
in connection with this deed;

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 24

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(ii)

any other records relating to the project or this deed that the Commonwealth may
require from time to time.

 

 

(b)

The Recipient must ensure that:

 

 

(i)

all records required to be kept under this clause 13.1 are kept for at least the
term of this deed, or seven years from the date of their creation, whichever is
the greater period; and

 

 

(ii)

for so long as any records are required to be kept under this clause 13.1, these
records are kept at a location reasonably accessible to the Commonwealth.

 

13.2

Access

 

 

(a)

Subject to safety and operational requirements and limitations, at all
reasonable times and on reasonable notice, the Recipient must allow the
Commonwealth, and any person authorised in writing by the Commonwealth
(‘authorised representative’), access to its premises, work sites and records in
order to monitor, review or verify (‘review’):

 

 

(i)

performance of, or expenditure on, the project;

 

 

(ii)

the Recipient’s compliance with this deed; or

 

 

(iii)

any details included in, or attached to, a payment claim or report submitted
under clause 13.3.

 

 

(b)

The Recipient must give or procure for the Commonwealth or its authorised
representative all necessary facilities and assistance for the purposes of any
review under clause 13.2(a). In the case of any document or record stored on a
medium other than in writing, the Recipient must make available on request
facilities to enable a legible reproduction to be created.

 

 

(c)

In conducting a review under clause 13.2(a) the Commonwealth or its authorised
representative may take copies of any records or reproductions thereof created
under clause 13.2(b) that the Commonwealth or its representative considers
relevant to the review.

 

 

(d)

Without in any way affecting the statutory powers of the Auditor-General under
the Auditor-General Act 1997 and subject to the provisions of that Act, the
Auditor-General is an authorised representative for the purposes of clause
13.2(a) to 13.2(c) inclusive, even if not authorised in writing by the
Commonwealth.

 

13.3

Reporting requirements

 

 

(a)

The Recipient must give the Commonwealth reports under schedule 6 in the form
required by the Commonwealth from time to time, by each of the dates and
containing at least the details specified in schedule 6, or as otherwise
notified by the Commonwealth.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 25

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

The Recipient must arrange for those reports identified in schedule 6 as being
the subject of a financial audit to be financially audited prior to their
submission to the Commonwealth under clause 13.3(a).

 

 

(c)

Where the Commonwealth requires a report to be financially audited, the report
must be audited by a member of the Institute of Chartered Accountants in
Australia, a member of CPA Australia or a Public Practice Certified Member of
the National Institute of Accountants and accompanied by a signed statement from
the auditor substantially in the form of the audit report notified by the
Commonwealth from time to time verifying the truth, accuracy and reliability of
the report.

 

 

(d)

Any auditor appointed to carry out an audit under clause 13.3(c) must not be an
employee, shareholder, director, other officeholder or related entity of the
Recipient, a project participant, or any other person having (or having had) a
significant involvement in the project, the application, or any other report
submitted under this deed.

 

 

(e)

If in the Commonwealth’s opinion either the form or the content of a report
(including any audit report) does not meet the requirements of this deed or is
not adequate for the Commonwealth’s purposes, the Commonwealth may require the
Recipient to submit a revised report satisfactory to the Commonwealth within 30
days of the Commonwealth’s request.

 

 

(f)

Without the authority or agreement of the Commonwealth, the Recipient will not
provide any person with a copy of any report to the Commonwealth given or
required under this deed. This clause 13.3(f) does not apply to copies of
reports given for good reason to:

 

 

(i)

a project participant;

 

 

(ii)

an associated entity of the Recipient or of a project participant; or

 

 

(iii)

the Recipient’s auditors, financiers or legal advisers.

 

13.4

Further information

 

 

(a)

The Commonwealth may at any time by notice to the Recipient request that the
Recipient provide any additional information (including any independent or other
expert report) required by the Commonwealth which relates to the reports
provided under clause 13.3 and the Recipient’s compliance with, or performance
of, obligations under this deed, the project (including the involvement or role
of any project participant), the Recipient’s participation in the Program or the
project’s achievement (or anticipated achievement) or otherwise of the Program
Objectives and Outcomes. Any information requested under this clause 13.4(a)
must be provided to the Commonwealth at the times and in the form specified in
the notice.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 26

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

Clause 13.4(a) extends to information of an associated entity or related entity
of the Recipient but does not extend to reports or other documents prepared
solely for the Recipient’s Board.

 

 

(c)

Where any necessary consent of a third party (including an associated entity or
related entity of the Recipient) is required for the provision of information
under clause 13.4(a), the Recipient will make all efforts to obtain such
consent. Despite clause 13.4(a), the Recipient is not required to provide any
information if the consent of the relevant third party (not being an associated
entity or related entity of the Recipient) cannot be obtained.

 

13.5

Other participants

 

The Recipient must ensure that any project participant or subcontractor
specified in item 2 of schedule 4 and engaged for the purposes of the project:

 

 

(a)

keeps like records to those required under clause 13.1; and

 

 

(b)

gives the Commonwealth (and any of its authorised representatives) access to its
premises, records and work sites in accordance with clause 13.2.

 

14 Independent verification    

14.1

Engagement of expert

 

 

(a)

Without limiting any of its other rights under this deed, the Commonwealth may
at any time engage an expert to:

 

 

(i)

verify, review or monitor the Recipient’s compliance with this deed, performance
of the project, or the details of any payment claim or report submitted under
clause 13.3;

 

 

(ii)

verify, review or monitor performance of the project against the Program
Objectives and Outcomes; or

 

 

(iii)

assist with the administration or management of this deed or the Program
generally.

 

 

(b)

The Commonwealth and the Recipient may at any time jointly engage an independent
expert to verify, review or monitor the performance of the project against the
Program Objectives and Outcomes (including whether the technologies or processes
to which the project relates are or will be capable of being substantively
proved or successfully implemented). The precise terms of reference upon which
the independent expert is to report will be agreed between the parties prior to
each reference to an independent expert under this clause 14.1(b). A party must
not refuse to jointly engage an independent expert in accordance with this
clause 14.1(b).

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 27

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(c)

The Recipient must provide any expert engaged under this clause 14 with access
to its premises, work sites and records, and with any facilities or assistance
requested by the Commonwealth or the expert, for the purpose of the expert
performing the terms of their engagement. The timing of such access will be
subject to safety and operational requirements and limitations.

 

 

(d)

The Recipient must:

 

 

(i)

ensure that any project participant or subcontractor specified in item 2 of
schedule 4; and

 

 

(ii)

use its best endeavours to ensure that any other subcontractor engaged for the
purposes of the project;

 

gives any expert engaged under this clause 14 access to its premises, work sites
and records, and any facilities and assistance, equivalent to that required
under clause 14.1(c). The timing of such access will be subject to safety and
operational requirements and limitations.

 

 

(e)

Any expert appointed under this deed must act independently, honestly and
impartially.

 

14.2

Expert reports

 

 

(a)

The Commonwealth may use information contained in a report of an expert engaged
under clause 14.1(a) for any purpose related to this deed it sees fit.

 

 

(b)

Subject to clause 14.2(c), all costs associated with engaging an expert under
this clause 14 will be met by the party, or in equal shares by the parties,
engaging the expert.

 

 

(c)

Without limiting the Commonwealth’s other rights under this deed, if the
Commonwealth considers that a report provided by an expert under clause 14.1(a)
identifies a material adverse event, the Commonwealth may:

 

 

(i)

terminate this deed by notice in writing to the Recipient if the Recipient does
not remedy that material adverse event within 30 days of being notified in
writing by the Commonwealth of that material adverse event or within such
further time as the Commonwealth agrees; and

 

 

(ii)

require that the Recipient meet all (or part) of the costs of that verification
or review.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 28

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(d)

At the Recipient’s request, the Commonwealth will provide the Recipient with a
copy of any report provided by an expert under clause 14.1(a) that identifies a
material adverse event.

 

 

(e)

If the parties agree that an independent expert jointly engaged under clause
14.1(b) has reasonably reported negatively in respect of one or more of the
matters included in the expert’s terms of reference agreed between the parties
under clause 14.1(b) and that the project should not continue, they may
terminate this deed by agreement.

 

15 Confidential information    

15.1

Non disclosure obligation

 

Subject to clause 15.2, a party must not disclose any confidential information
of the other party without the prior written consent of that other party.

 

15.2

Exceptions

 

The obligation of a party under clause 15.1 will not be taken to have been
breached to the extent that confidential information:

 

 

(a)

is disclosed by a party to its professional advisers or employees or employees
of an associated entity solely in order to comply with its obligations or
exercise rights under this deed;

 

 

(b)

is disclosed to a party’s internal management personnel for the purpose of
enabling effective management or auditing of activities related to this deed;

 

 

(c)

subject to clause 13.3(f), is disclosed by a party to a State Government for
purposes directly related to this deed or an agreement covering assistance of
the kind referred to in clause 8.4;

 

 

(d)

is disclosed by the Commonwealth to a responsible Minister or the
Auditor-General, or a delegate or authorised nominee of either of them;

 

 

(e)

is disclosed by the Commonwealth in response to a request by a House or a
Committee of the Parliament of the Commonwealth of Australia;

 

 

(f)

is disclosed within the Department, or to another Commonwealth department,
agency, authority or body, where this serves the Commonwealth’s legitimate
interests;

 

 

(g)

is disclosed by the Commonwealth for a purpose directly related to the
enforcement or investigation of a possible breach of any law;

 

 

(h)

is disclosed to the Australian Stock Exchange pursuant to a Listing Rule or
other requirement to do so; or

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 29

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(i)

is required by law or authorised by this deed to be disclosed.

 

16 Repayment obligations    

16.1

Payment in excess of funding percentage

 

[***]

 

16.2

Misspent progress payments

 

If the Commonwealth considers that the whole or any part of a progress payment
has been spent by the Recipient other than in accordance with clause 8.2, the
Commonwealth may by notice to the Recipient require the Recipient to pay to the
Commonwealth an amount equal to the value of the misspent funds. For the
avoidance of doubt, this clause 16.2 applies to any funds spent as a result of
either fraud or misleading or deceptive conduct on the part of the Recipient or
any project participant in the use of the grant funds or the performance of the
project or any part of it.

 

16.3

Repayment terms

 

If the Commonwealth gives the Recipient a repayment notice under clause 3.3(b),
11.4(b), 16.1, 16.2, 21(d) or 22.4, the Recipient must pay to the Commonwealth
within 30 days of receipt of that notice (7 days in the case of clause 3.3(b))
the principal amount and any interest component (calculated in accordance with
clause 17.2) that is specified in the notice. For the avoidance of doubt, the
Recipient is not liable to repay the grant funds or any progress payment other
than under clauses 3.3(b), 11.4(b), 16.1, 16.2, 21(d) or 22.4.

 

16.4

Timing of notice

 

For the avoidance of doubt, a repayment notice given by the Commonwealth:

 

 

(a)

under clause 3.3(b) - must be sent with the termination notice;

 

 

(b)

under clause 11.4(b), or 22.4 - must be sent within a reasonable time of
termination of this deed;

 

 

(c)

under clause 16.1 - must be sent on or within a reasonable time of project
completion, termination of this deed or the end of the financial year (as
applicable);

 

 

(d)

under clause 16.2 - must be sent within a reasonable time of the Commonwealth
becoming aware of any progress payment (or part thereof) having been misspent;
or

 

 

(e)

under clause 21(d) - must be sent within a reasonable time after the date the
notice of intention to terminate is given by the Recipient under clause 21(a).

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 30

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

17 Right of Commonwealth to recover money    

17.1

Debt due to the Commonwealth

 

An amount notified to the Recipient as repayable or owing to the Commonwealth
under this deed is a debt due to the Commonwealth and is recoverable by the
Commonwealth without further proof of the debt being necessary.

 

17.2          Interest

 

If the Commonwealth requires interest to be paid by the Recipient in connection
with any amount notified as repayable or owing to the Commonwealth under this
deed, the amount of interest will be calculated:

 

 

(a)

at the rate set out in item 5 of schedule 1;

 

 

(b)

on a daily compounding basis upon the principal amount specified in the notice
as repayable or owing to the Commonwealth; and

 

 

(c)

from and including the date (or dates) of payment of the amount to the
Recipient, up to but excluding the day on which the Recipient repays or pays the
total amount specified in the notice as repayable or owing to the Commonwealth,
without any set off, counter-claim, condition, abatement, deduction or
withholding.

 

17.3

Set off

 

The Commonwealth may set-off or deduct from any progress payment or other money
due to the Recipient any debt or other amount due from the Recipient to the
Commonwealth under this deed.

 

18 Securities    

18.1

Guarantee

 

 

(a)

The Recipient must, within 14 days of the commencement date and before any grant
funds are paid to the Recipient, provide to the Commonwealth a properly executed
deed of guarantee of the Recipient’s obligations under this deed (‘the
guarantee’) in the form set out in attachment B.

 

 

(b)

The guarantor(s) making the guarantee must be:

 

 

(i)

a shareholder in the Recipient;

 

 

(ii)

an associated entity of the Recipient; or

 

 

(iii)

another party;

 

acceptable to the Commonwealth.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 31

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(c)

The Commonwealth may rely on the guarantee:

 

 

(i)

to obtain amounts due to the Commonwealth in the event that the Recipient fails
to perform its obligations under this deed, including upon termination under
clause 22 (Termination for default);

 

 

(ii)

to recover any debts due to the Commonwealth under or in relation to this deed;
and/or

 

 

(iii)

otherwise as provided in the guarantee.

 

19 Indemnity and Insurance    

19.1

Indemnity

 

 

(a)

The Recipient agrees to indemnify (and keep indemnified) the Commonwealth, its
officers, employees and agents (referred to in this clause as ‘those
indemnified’) from and against any loss, liability and expense incurred by those
indemnified and arising out of or as a consequence of:

 

 

(i)

a negligent, reckless, wilful or unlawful act or omission of the Recipient, its
employees, agents or other persons acting on its behalf or under its direction
in the conduct of the project;

 

 

(ii)

the exercise of any intellectual property or other rights licensed or granted in
accordance with this deed;

 

 

(iii)

the breach of any material obligation under this deed;

 

 

(iv)

the breach of any representation or warranty given by the Recipient under this
deed; or

 

 

(v)

the breach or infringement of the moral rights of any person in intellectual
property, deed material or technical data.

 

 

(b)

The Recipient’s liability to indemnify those indemnified under this clause 19.1
will be reduced proportionally to the extent that any negligent, reckless,
wilful or unlawful act or omission on the part of those indemnified contributed
to the relevant loss, liability or expense.

 

 

(c)

The right of those indemnified to be indemnified under this clause is in
addition to, and not exclusive of, any other right, power or remedy provided by
law, but those indemnified are not entitled to be compensated in excess of the
amount of the relevant liability, damage, loss, or expense.

 

 

(d)

In the event of a claim against those indemnified of the type referred to in
clause 19.1(a), those indemnified must:

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 32

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(i)

promptly notify the Recipient;

 

 

(ii)

take all reasonable measures to mitigate any relevant loss; and

 

 

(iii)

take all reasonable measures (including court action if necessary) to reduce
their exposure to the claim or the quantum of the claim.

 

 

(e)

Subject to clause 19.1(f), the liability of the Recipient to indemnify the
Commonwealth under this clause 19.1 is capped at an amount equal to the grant
funds together with interest thereon calculated from the date of each progress
payment.

 

 

(f)

The cap in clause 19.1(e) does not apply in relation to claims brought against
the Commonwealth by, or a liability of the Commonwealth to or in respect of, a
person other than the Recipient.

 

19.2         Consequential loss

 

Without prejudice to the Commonwealth’s right to recover progress payments under
this deed, neither party is liable to the other party under this deed at law or
otherwise for any kind of indirect or consequential loss or damage nor for any
loss of profit, loss of revenue, loss of use, loss of production, business
interruption or any other kind of financial or economic loss.

 

19.3         Insurance

 

 

(a)

Without in any way limiting or affecting the Recipient’s obligations or
liabilities under this deed, before commencing any work on the project the
Recipient must effect the following insurances, providing cover in amounts
acceptable to the Commonwealth and maintain such insurances until all work to
which they relate is completed:

 

 

(i)

public liability insurance as set out in item 5 of schedule 3;

 

 

(ii)

insurance over any asset acquired pursuant to this deed (Contract Works
Insurance) as set out in item 5 of schedule 3;

 

 

(iii)

professional indemnity insurance as set out in item 5 of schedule 3;

 

 

(iv)

statutory workers’ compensation insurance and employers’ liability insurance
covering employers’ liability at common law (if not covered under statute) as
set out in item 5 of schedule 3;

 

 

(v)

any other insurances required by law; and

 

 

(vi)

any other insurances required by the Commonwealth from time to time including
those set out in item 5 of schedule 3.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 33

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

The Recipient must provide to the Commonwealth evidence of the currency of the
insurances referred to in clause 19.3(a), including a copy of the policy wording
if required, within 14 days of the Commonwealth’s request.

 

 

(c)

At no cost to the Commonwealth, the insurances referred to in clause 19.3(a)
must nominate the Commonwealth and all project participants as insureds.

 

 

(d)

The Recipient must notify the Commonwealth immediately if there is a change of
insurer or of other details set out in item 5 of schedule 3 or if required
insurance cover is lost, withdrawn, reduced, not renewed, not proposed to be
renewed or if renewal is not invited.

 

20           Termination with compensation

 

 

(a)

In addition to any other rights it has under this deed or at law, the
Commonwealth may terminate this deed by providing the Recipient with at least 3
months notice in writing of its intention to terminate under this clause 20.

 

 

(b)

If the Commonwealth provides a notice under clause 20(a), the Recipient must:

 

 

(i)

stop work on the project in accordance with the notice (unless the Recipient
advises the Commonwealth in writing that it wishes to proceed with the project
without further funding from the Commonwealth under this deed and that it will
not claim such funding);

 

 

(ii)

comply with any directions given to the Recipient by the Commonwealth to the
extent that compliance with such directions does not restrict the Recipient from
proceeding with the project if it has given advice to the Commonwealth as
provided in clause 20(b)(i); and

 

 

(iii)

do everything possible to mitigate all losses, costs and expenses arising from
the termination.

 

 

(c)

If the deed is terminated under this clause 20, the Commonwealth will be liable
only for:

 

 

(i)

progress payments that were due for payment by the Commonwealth before the
effective date of termination; and

 

 

(ii)

subject to clause 20(e), any reasonable costs incurred by the Recipient that are
directly attributable to the termination of this deed.

 

 

(d)

Any project expenditure incurred by the Recipient after the “stop work” date
specified in the termination notice given under clause 20(a), will be deemed not
to qualify as eligible expenditure.

 

 

(e)

The Commonwealth’s liability to pay any compensation or other amount under this
clause 20:

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 34

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(i)

is subject to the Recipient’s strict compliance with the requirements of this
clause 20 and substantiation of any amount claimed under clause 20(c)(ii) to the
Commonwealth’s satisfaction; and

 

 

(ii)

is limited to the amount calculated by multiplying the funding percentage by the
Recipient’s total eligible expenditure, less all progress payments paid to the
Recipient under this deed.

 

21           Termination by Recipient

 

 

(a)

The Recipient may terminate this deed by giving the Commonwealth with at least 3
months notice in writing of its intention to terminate under this clause 21.

 

 

(b)

If the Recipient gives notice of termination under clause 21(a) the Recipient
must:

 

 

(i)

not later than at the expiration of the period of notice given under clause
21(a), stop work on the project (unless the Recipient advises the Commonwealth
in writing that it wishes to proceed with the project without further funding
from the Commonwealth under this deed and that it will not claim such funding);

 

 

(ii)

comply with any directions given by the Commonwealth to the Recipient to the
extent that compliance with such directions does not restrict the Recipient from
proceeding with the project if it has given advice to the Commonwealth as
provided in clause 21(b)(i);

 

 

(iii)

deliver copies of any deed material requested by the Commonwealth at the times,
to the locations and in the form requested by the Commonwealth;

 

 

(iv)

prepare and submit to the Commonwealth within 30 days of the expiration of the
period of notice given under clause 21(a) a final project report in the approved
form and with content satisfactory to the Commonwealth; and

 

 

(v)

do everything possible to mitigate all losses, costs and expenses to the
Commonwealth arising from the termination.

 

 

(c)

Any project expenditure incurred by the Recipient after the date notice of
intention to terminate is given under clause 21(a) will be deemed not to qualify
as eligible expenditure.

 

 

(d)

If the Recipient terminates this deed under clause 21(a), the Commonwealth may
by notice to the Recipient require the repayment by the Recipient of all amounts
paid to the Recipient under this deed, in accordance with clause 16.3.

 

 

(e)

The Commonwealth must not require repayment under clause 21(d) if the Recipient
satisfies the Commonwealth that it acted on reasonable technical grounds in
deciding to terminate this deed and the project. ‘Technical grounds’ includes
where the technology being demonstrated through the project is not commercially
viable (for example, because a new technology is more efficient).

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 35

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(f)

Termination of this deed by the Recipient under this clause 21 does not of
itself mean the project has been abandoned by the Recipient.

 

22           Termination for default

 

22.1

Immediate termination

 

The Commonwealth may immediately terminate this deed by notice in writing to the
Recipient if the Commonwealth considers or finds:

 

 

(a)

a representation or warranty made by the Recipient under this deed is incorrect
or misleading when made;

 

 

(b)

the Recipient has committed any breach or has done any act in respect of which
this deed (other than this clause 22) provides that a notice of termination may
be given;

 

 

(c)

the Recipient has

 

 

(i)

abandoned the project;

 

 

(ii)

notified the Commonwealth of an intention to abandon the project; or

 

 

(iii)

stated an intention to abandon the project;

 

 

(d)

the Recipient has ceased to carry on business or any material part of its
business;

 

 

(e)

the Recipient has assigned its rights other than in accordance with this deed;

 

 

(f)

there is a persistent breach in accordance with clause 22.2;

 

 

(g)

an insolvency event has occurred in relation to the Recipient or any project
participant;

 

 

(h)

there is fraud, misleading or deceptive conduct on the part of the Recipient or
any project participant in the performance of the project or any part of it; or

 

 

(i)

the Recipient is otherwise in breach of a material obligation under this deed
and the breach is not capable of being remedied.

 

22.2

Persistent breach

 

 

(a)

If the Recipient commits [***] material breaches of the same type or class
(whether or not any or all of those breaches have been remedied), the
Commonwealth may issue a warning notice to the Recipient:

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 36

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(i)

setting out details of the various past breaches; and

 

 

(ii)

stating that if any of those breaches continues unremedied for more than [***]
after the date of the notice, or any further new breach of the same class or
type occurs within [***] of the date of the notice, this may result in
termination of the deed.

 

 

(b)

If following the Recipient’s receipt of a warning notice under clause 22.2(a),
any of the matters or events referred to in clause 22.2(a)(ii) occurs or exists,
the Commonwealth may issue a final notice to the Recipient:

 

 

(i)

making reference to the prior warning notice and setting out details of the
continuing breach or any new breach that may have occurred (as applicable); and

 

 

(ii)

stating that if any breach identified in the earlier warning notice or this
final notice continues unremedied for more than [***] after the date of the
final notice, or any new breach of the same class or type occurs at any time
within the period of [***] from the date of the final notice, the Recipient will
be deemed to have committed a ‘persistent breach’ and the Commonwealth may
terminate this deed under clause 22.1(f).

 

 

(c)

The Commonwealth’s determination as to whether any [***] breaches are of the
same type or class for the purposes of this clause 22.2 is final and binding on
the Recipient.

 

22.3

Termination following default notice

 

 

(a)

For the purposes of this clause 22.3, a ‘default’ exists if the Commonwealth
considers that the Recipient has:

 

 

(i)

failed to commence work under this deed within three months after the
commencement date (unless otherwise agreed in writing by the Commonwealth);

 

 

(ii)

failed to complete any payment milestone by the relevant milestone due date
specified in schedule 5 (except where the failure is due to a force majeure
event in relation to which the Recipient has complied with clause 26, in which
case a ‘default’ exists if the Commonwealth considers that the Recipient has
failed to complete the payment milestone as soon as reasonably practicable after
the period of the force majeure event is taken to have ended under clause 26.5);

 

 

(iii)

failed to comply with clause 6.10, 6.11 or 6.12;

 

 

(iv)

failed to comply with clause 14.1(c) or 14.1(d); or

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 37

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(v)

failed to comply with any other material obligation to be performed or observed
under this deed that the Commonwealth considers is capable of being remedied.

 

 

(b)

On the happening of a default, the Commonwealth may notify the Recipient in
writing of that default and require the Recipient to remedy the default within
[***] (or any longer period specified in the notice or agreed by the parties) of
the date of the notice.

 

 

(c)

If the Commonwealth is satisfied that the Recipient has failed to remedy the
default within the period specified in the notice (or any longer period agreed
by the parties), the Commonwealth may immediately terminate this deed by issuing
a second notice to the Recipient.

 

22.4

Consequences of termination for default

 

If the Commonwealth terminates this deed under clause 22.1(a), 22.1(c), 22.1(e),
22.1(f) or 22.1(h) it may by notice to the Recipient require the repayment by
the Recipient of all amounts paid to the Recipient under this deed, in
accordance with clause 16.3.

 

23           Consequences of termination

 

23.1

Recipient’s obligations after termination notice

 

 

(a)

On receipt of a termination notice under clause 14.2(c), 22.1, 22.3(c), 26.4 or
upon the parties agreeing to terminate this deed under clause 14.2(e), the
Recipient must:

 

 

(i)

immediately stop work on the project (unless the Recipient advises the
Commonwealth in writing that it wishes to proceed with the project without
further funding from the Commonwealth under this deed and that it will not claim
such funding);

 

 

(ii)

comply with any directions given by the Commonwealth to the Recipient, including
by delivering copies of any deed material requested by the Commonwealth at the
times, to the locations and in the form requested by the Commonwealth; and

 

 

(iii)

prepare and submit to the Commonwealth within the timeframes specified in the
notice (or as otherwise notified to the Recipient), a final project report in
the approved form and with content satisfactory to the Commonwealth.

 

 

(b)

Any project expenditure incurred by the Recipient after the date the Recipient
receives a notice from the Commonwealth under clause 14.2(c), 22.1, 22.3(c),
26.4 or the parties agree to terminate this deed under clause 14.2(e) will be
deemed not to qualify as eligible expenditure.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 38

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

23.2

Preservation of rights

 

 

(a)

Termination of this deed will not extinguish or affect:

 

 

(i)

any rights of either party against the other which accrued prior to the date of
termination or otherwise relate to, or may arise at any future time from, any
breach or non-observance of obligations under this deed which arose prior to the
date of termination; or

 

 

(ii)

the provisions of this deed which by their nature survive termination.

 

 

(b)

Without limiting clause 23.2(a)(ii), clauses, 10, 12, 13, 14, 15, 16, 17, 19,
24, 25 and 29 survive termination of this deed.

 

24           Program evaluation

 

 

(a)

The Recipient agrees to co-operate with the Commonwealth (or any third party
engaged by the Commonwealth) for the purpose of the Commonwealth (or third
party) undertaking evaluations or reviews of the Program.

 

 

(b)

As part of the conduct of an evaluation or review, the Recipient may be asked to
complete survey forms or provide any other information or assistance the
Commonwealth (or third party) may require for this purpose.

 

 

(c)

Completed survey forms, information and other assistance requested under clause
24(b) must be provided to the Commonwealth (or any third party on behalf of the
Commonwealth), within 30 days of the Commonwealth’s or third party’s request.

 

 

(d)

The Recipient will use its best endeavours to procure all project participants
to comply with the provisions of this clause 24(a), 24(b) and 24(c).

 

25           Demonstration, dissemination and public statements

 

25.1

Acknowledgement and assistance

 

 

(a)

The Recipient must:

 

 

(i)

except in the case of communications:

 

 

(A)

required by law;

 

 

(B)

required by the Australian Stock Exchange pursuant to a Listing Rule or other
requirement; or

 

 

(C)

necessitated by an operational or safety emergency;

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

  

 
page 39

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

have any public statements or announcements proposed to be made by it or any
project participant and specifically relating to the project approved by the
Commonwealth before release, which approval will not be unreasonably withheld or
delayed; and

 

 

(ii)

ensure that Commonwealth grant assistance provided under the Program and all
progress payments received from the Commonwealth under this deed are
acknowledged in any public statements or announcements about the project
(whether made by the Recipient or any project participant).

 

 

(b)

The parties will co-operate to establish promotional and related protocols
highlighting Commonwealth assistance provided under the Program on the occasion
of Ministerial visits to sites under the control of the Recipient, a project
participant or a subcontractor at which activities in relation to the project or
the Program are conducted.

 

25.2

Publicity and disclosure

 

 

(a)

The Commonwealth may publicise the awarding of the grant funds for the project
at any time after it is awarded.

 

 

(b)

The Commonwealth may include in Ministerial statements or announcements, press
releases, general announcements about the Program or matters relating to this
deed and in any annual report of a Commonwealth department or agency having
involvement with the Program, the following information:

 

 

(i)

the name of the Recipient and any project participants;

 

 

(ii)

details of the grant funds; and

 

 

(iii)

details of the project, including payment milestones, other key project
activities and timeframes and anticipated outcomes.

 

25.3

Demonstration and dissemination

 

 

(a)

In consultation with the Commonwealth and subject to clause 25.3(b), the
Recipient will prepare reports for dissemination to the press and public
generally providing detailed information as to the performance of, developments
in relation to and outcomes of, the project (including details of technological
or other advances or failures and commercial viability):

 

 

(i)

in the event of a development of significance or of community or scientific
interest;

 

 

(ii)

upon reaching or completing a significant payment milestone; or

 

 

(iii)

at the request of the Commonwealth and in the form agreed between the parties.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 40

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

The Recipient will deliver any report prepared for the purpose of clause 25.3(a)
to the Commonwealth by the time requested by the Commonwealth and will not
publicly release any such report without the consent of the Commonwealth, which
consent will not be unreasonably withheld or delayed.

 

25.4

On site demonstrations

 

 

(a)

Subject to safety and operational requirements and limitations, prior to and for
a period of two years after project completion, the Recipient will:

 

 

(i)

allow escorted visits by interested parties approved by the Commonwealth or the
Recipient (‘visitors’) to sites under the Recipient’s control at which
activities in relation to the project or the Program are conducted;

 

 

(ii)

use its best endeavours to obtain permission for escorted visits by visitors to
sites not under the Recipient’s control at which activities in relation to the
project or the Program are conducted; and

 

 

(iii)

demonstrate to visitors the project outcomes and relevant technology and provide
a detailed explanation of the project, its performance and the technology and
how it was developed including answering visitors’ questions.

 

 

(b)

The Recipient will notify the person nominated by the Commonwealth in item 6 of
schedule 1 of any proposed escorted visits by visitors.

 

 

(c)

The Commonwealth may have a representative accompany visitors during an escorted
visit under this clause 25.4.

 

26           Force majeure

 

26.1

Force majeure event

 

For the purposes of this clause 26, a ‘force majeure event’ means any event or
combination of events which is beyond the reasonable control of the Recipient
and any project participants and which causes a default or delay in the
performance by the Recipient of its obligations under this deed and where such
event could not have been prevented or overcome by the Recipient or any project
participant exercising a standard of care and diligence consistent with that of
a prudent and competent person operating within the relevant industry, and which
may include:

 

 

(a)

fire, lightning, explosion, flood, earthquake, storm or any other act of God or
force of nature;

 

 

(b)

civil commotion, sabotage, war, revolution, radioactive contamination, toxic or
dangerous chemical contamination;

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 41

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(c)

strikes, lock-outs, industrial disputes, labour disputes, industrial
difficulties, labour difficulties, work bans, blockades or picketing; or

 

 

(d)

a delay in obtaining an authorisation;

 

but does not include:

 

 

(e)

strikes and industrial disputes between the Recipient and its employees or
subcontractors or their employees specifically employed in relation to the
project where any such dispute is not part of a wider dispute involving
employees of other employers (not being a related entity or project
participant);

 

 

(f)

wet or inclement weather;

 

 

(g)

shortages of materials or other supplies required for the project where the
Recipient (or a project participant) has failed to use its best endeavours to
overcome such shortages;

 

 

(h)

the inability of the Recipient (or any project participant), for whatever
reason, to pay money it is obliged to pay; or

 

 

(i)

any change in law.

 

26.2

Recipient must notify

 

If a force majeure event occurs the Recipient must promptly notify the
Commonwealth of the event, providing details of the event, any obligations
affected, the action being taken to mitigate the situation and the likely
duration of the delay.

 

26.3

Suspension of obligations

 

 

(a)

Subject to clauses 26.3(b) and 26.4, the obligations of the Recipient affected
by the force majeure event are suspended while the force majeure event persists.

 

 

(b)

The Recipient must use its best endeavours to remedy the effects of the force
majeure event, but only in a manner consistent with the project achieving the
Program Objectives and Outcomes.

 

 

(c)

The Commonwealth is not obliged to pay the Recipient any progress payment for so
long as a force majeure event continues. Any expenditure incurred by the
Recipient on the project during the period of a force majeure event will not
qualify as eligible expenditure unless the Commonwealth in its sole discretion
(but subject to clause 1.3) deems otherwise.

 

 

(d)

Notwithstanding clause 26.3(c), if, in the course of a force majeure event, the
Recipient conducts any operations unaffected by the force majeure event and
continues to achieve relevant payment milestones in relation to such operations,
the Commonwealth will pay the Recipient amounts appropriate to achievement of
those milestones.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 42

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

26.4

Termination

 

If a force majeure event continues for greater than 180 days in aggregate, the
Commonwealth may immediately terminate this deed by notice in writing to the
Recipient.

 

26.5

Cessation of force majeure event

 

Subject to the Commonwealth exercising its rights under clause 26.4, the period
of any force majeure event will end on the date on which the Recipient notifies
the Commonwealth that it is able to recommence work on the project.

 

27           Notices

 

 

(a)

Any notice, request, approval, consent or other communication to be given or
served under this deed must be in writing and addressed and signed as the case
may be, as specified in item 6 of schedule 1.

 

 

(b)

A notice, request, approval, consent or other communication must be delivered by
hand, sent by prepaid post, transmitted electronically or transmitted by
facsimile.

 

 

(c)

A notice, request, approval, consent or other communication between the parties
will be deemed to be received:

 

 

(i)

if delivered by hand, on delivery;

 

 

(ii)

if sent by pre-paid ordinary post within Australia, on the expiration of five
days from the date on which it was posted, and if sent by air mail from one
country to another, on the expiration of 14 days from the date on which it was
posted;

 

 

(iii)

if transmitted electronically or by facsimile, on receipt by the sender of an
electronic or facsimile acknowledgement that the communication has been properly
transmitted to the recipient. Production of the acknowledgement is required
before a party is entitled to rely on this provision.

 

28           Entire agreement, variation and severance

 

28.1

Entire understanding

 

 

(a)

This deed contains the entire understanding between the parties as to the
subject matter of this deed.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 43

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

All previous negotiations, understandings, representations, warranties,
memoranda or commitments concerning the subject matter of this document are
merged in and superseded by this deed and are of no effect.

 

 

(c)

A party is not liable to the other party in respect of the matters set out in
clause 28.1(b).

 

 

(d)

No oral explanation or information provided by or on behalf of any party to
another:

 

 

(i)

affects the meaning or interpretation of this deed; or

 

 

(ii)

constitutes any collateral agreement, warranty or understanding between any of
the parties.

 

28.2

Variation

 

No variation of this deed is binding unless it is agreed in writing and signed
by the Recipient and the Commonwealth.

 

28.3

Severance

 

Any reading down or severance of a particular provision does not affect the
other provisions of this deed.

 

29           Resolution of Disputes

 

29.1

Notice of dispute

 

The provisions of this clause 29 apply if a dispute arises between the parties
in connection with this deed or the project. If a dispute arises a party must
give written notice of the dispute to the other party.

 

29.2

Resolution of dispute

 

 

(a)

The parties must seek to settle a dispute in good faith in accordance with this
clause 29.

 

 

(b)

If a notice of a dispute has been given under clause 29.1, a party must not
commence court proceedings or arbitration relating to the dispute except where a
party seeks urgent interlocutory relief or in accordance with this clause 29.
Where a party fails to comply with this clause 29 the other party is not
required to undertake dispute resolution in accordance with its terms.

 

 

(c)

If the parties are unable to settle a dispute within 7 days of one party giving
notice of the dispute to the other, each party must appoint a representative
with authority to settle the dispute.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 44

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(d)

The appointed representatives must meet within a further 7 days to attempt to
settle the dispute. If the representatives are unable to resolve the dispute
within 14 days of first meeting, the dispute must be referred:

 

 

(i)

in the case of the Recipient - to its chief executive officer; and

 

 

(ii)

in the case of the Commonwealth - to the Secretary of the Department;

 

within 7 days of the end of that 14 day period. The Recipient’s chief executive
officer and the Department’s Secretary must meet with each other to seek to
resolve the dispute within 14 days of the last date by which the dispute must be
referred to them under this clause 29.2(d).

 

 

(e)

If the dispute is not resolved within a further period of 14 days of the
Recipient’s chief executive officer and the Department’s Secretary first
meeting, the parties may agree on a process for resolving the dispute through
means other than litigation or arbitration, such as further negotiations,
mediation, conciliation or independent expert determination.

 

29.3

Ongoing performance

 

Unless otherwise directed by the Commonwealth, the Recipient must at all times
during a dispute proceed to fulfil its obligations under this deed.

 

29.4

Exclusions

 

This clause 29 does not apply to disputes arising under or in relation to
clauses 3.1, 3.3, 5.2, 5.4, 8.4 and 22.

 

30           General

 

30.1

Effect of notice

 

Any notice provided by the Recipient to the Commonwealth under this deed
(including under clause 6.4(a) and 21(a)) does not limit or affect the
Commonwealth’s rights (if any) under clause 22 (Termination for default), any
other provision of this deed or at law.

 

30.2

Legal costs

 

Except as otherwise expressly stated in this deed, each party must pay its own
legal and other costs and expenses of negotiating, preparing, executing and
performing its obligations under this deed.

 

30.3

Consents and approvals

 

 

(a)

Subject to clause 1.3, any Commonwealth consent or approval referred to in or
required under this deed may be given or withheld by the Commonwealth, or may be
given subject to any conditions as the Commonwealth (in its sole discretion)
thinks fit, unless this deed expressly provides otherwise.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 45

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

The giving, making or exercise (as applicable) of any consent, approval,
direction or other matter or thing of any nature under this deed by the
Commonwealth will not relieve the Recipient from any obligation or liability
arising under this deed, unless otherwise expressly stated in this deed.

 

30.4

Certification

 

For the purposes of this deed, a copy of a document will be regarded as duly
certified by the Recipient if it is certified as a true copy by a director,
secretary or chief executive officer of the Recipient.

 

30.5

Waiver and exercise of rights

 

 

(a)

A provision of, or a right created under, this deed may not be waived except in
writing signed by the party granting the waiver.

 

 

(b)

A single or partial exercise or waiver by a party of a right relating to this
document does not prevent any other exercise of that right or the exercise of
any other right.

 

 

(c)

A party is not liable for any loss, cost or expense of the other party caused or
contributed to by the waiver, exercise, attempted exercise, failure to exercise
or delay in the exercise of a right.

 

30.6

Rights cumulative

 

Except as expressly stated otherwise in this deed, the rights of a party under
this deed are cumulative and are in addition to any other rights of that party.

 

30.7

Indemnities

 

 

(a)

Each indemnity in this deed is a continuing obligation, separate and independent
from the other obligations of the parties, and survives the rescission,
termination or expiration of this deed.

 

 

(b)

It is not necessary for a party to incur expense or make any payment before
enforcing a right of indemnity conferred by this deed.

 

30.8

Further steps

 

Each party must promptly do whatever any other party requires of it to give
effect to this deed and to perform its obligations under it.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 46

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

30.9

Governing law and jurisdiction

 

 

(a)

This deed is governed by and is to be construed in accordance with the law in
force in the Australian Capital Territory.

 

 

(b)

Each party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of the Australian Capital Territory and any courts
which have jurisdiction to hear appeals from any of those courts and waives any
right to object to any proceedings being brought in those courts.

 

 

(c)

Any proceedings under or in any way relating to matters the subject of this deed
must be brought in an Australian court of competent jurisdiction.

 

30.10

Counterparts

 

This deed may consist of a number of counterparts and, if so, the counterparts
taken together constitute one document. Facsimile copies of executed
counterparts will be deemed to be sufficient and valid execution.

 

30.11

Relationship of parties

 

 

(a)

The Recipient, its employees, partners and agents will not, by virtue of this
deed be, or for any purpose be deemed to be, the Commonwealth’s employees,
partners or agents.

 

 

(b)

The Recipient must not, and must ensure that its employees, partners and agents
do not, represent themselves as being employees, partners or agents of the
Commonwealth.

 

 

(c)

Nothing in this deed requires the Commonwealth to pay all or any of the grant
funds to any person other than the Recipient.

 

31           Interpretation

 

31.1

Definitions

 

In this deed, unless the context requires otherwise:

 

abandoned means not having carried on any work or activities on the project for
28 consecutive days, except where relieved of the obligation to do so under this
deed.

 

application means the application submitted by the Recipient in respect of which
the grant funds have been awarded for the project.

 

approved financial institution means a deposit taking institution authorised
under the Banking Act 1959 (Cth) to carry on banking business in Australia.

 

associated entity has the meaning given to that term in section 50AAA of the
Corporations Act 2001.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 47

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

authorisation means any authorisation, approval, licence, permit, consent,
determination, certificate, notice, requirement or permission from any authority
which must be obtained or satisfied (as the case may be) to perform work on the
project.

 

authority means:

 

 

(a)

any Commonwealth, State, Territory or foreign government or semi- governmental
authority, court, administrative or other judicial body or tribunal, department,
commission, public authority, agency, minister, statutory corporation or
instrumentality; or

 

 

(b)

(other than in the definition of law) any other person having jurisdiction in
connection with work required for the project.

 

background IP means any intellectual property that is owned by any person other
than the Commonwealth and is required for the performance of, or otherwise
connected with, the project which:

 

 

(a)

is in existence at the execution date;

 

 

(b)

is created after the execution date by a person other than the Recipient or a
project participant under, or in connection with, the performance of the
project;

 

 

(c)

is created after the execution date other than under, or in connection with, the
performance of the project,

 

excluding any intellectual property subsisting in deed material.

 

budget has the meaning given in clause 8.3(a).

 

building work has the meaning given to that term in section 5 of the Building
and Construction Industry Improvement Act 2005 (Cth).

 

commencement date means the date on which the condition precedent in clause
2.1(e) is satisfied (or is waived by the Commonwealth).

 

community consultation plan means the community consultation plan referred to in
clause 6.11(a).

 

confidential information means information that:

 

 

(a)

by its nature may be regarded as confidential; or

 

 

(b)

the parties agree is confidential;

 

but does not include information that:

 

 

(c)

is listed in clause 25.2(b) of this deed;

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 48

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(d)

is or becomes public knowledge other than by breach of this deed;

 

 

(e)

is in the possession of a party without restriction in relation to disclosure
before the date of receipt from the party who is claiming the information to be
confidential; or

 

 

(f)

has been independently developed or acquired from a third party without
restriction in relation to disclosure.

 

control means, with respect to an entity, the actual ability or capacity of
another entity (solely but not jointly with third entities) to determine the
outcome of decisions about the first entity’s financial and operating policies.

 

deed material means any reports, plans, documents, information, data (including
technical data), or other material:

 

 

(a)

the Recipient develops under this deed;

 

 

(b)

provided or contained in any reports to the Commonwealth under this deed; or

 

 

(c)

derived at any time from the material referred to in paragraphs (a) and (b).

 

Department means the Department of Resources, Energy and Tourism or such other
department of State of the Commonwealth as may administer this deed from time to
time.

 

eligible expenditure means any expense (inclusive of GST but less related input
tax credits):

 

 

(a)

incurred by the Recipient on project activities that occur during the period
from the execution date to the end of the project period, and that qualifies as
eligible expenditure under the Eligible Expenditure Guidelines; or

 

 

(b)

that the Commonwealth otherwise approves (in its absolute discretion) as
eligible expenditure for the purposes of this deed.

 

Eligible Expenditure Guidelines means Attachment A to the Renewable Energy
Demonstration Program Information Guide released in February 2009.

 

execution date means the date of execution of this deed on behalf of the
Commonwealth.

 

financial year means the year beginning on 1 July in one calendar year and
ending on 30 June in the following calendar year.

 

force majeure event means an event contemplated in clause 26.1 (not including
clauses 26.1(e) to 26.1(i) inclusive).

 

foreground IP means any intellectual property created after the execution date
under, or in connection with, the performance of the project, other than any
intellectual property subsisting in deed material.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 49

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

funding percentage is the percentage figure set out in item 4 of schedule 1,
which figure must not exceed 33.33 per cent.

 

grant funds means the amount set out in item 3 of schedule 1.

 

GST Act means the A New Tax System (Goods and Services Tax) Act 1999 (Cth).

 

GST Law has the meaning given to that expression in the GST Act.

 

incurred means, in relation to an amount, to be subject to a presently existing
liability to pay that amount to a third party on arm’s length commercial terms.

 

insolvency event means, in relation to a person, any of the following:

 

 

(a)

the person is or states that the person is unable to pay all the person’s debts
as and when they become due and payable;

 

 

(b)

the person is taken or must be presumed to be insolvent or unable to pay its
debts under any applicable legislation;

 

 

(c)

an application or order is made for the winding up or dissolution, or a
resolution is passed or any steps are taken to pass a resolution for the winding
up or dissolution, of the person;

 

 

(d)

an administrator, provisional liquidator, liquidator or person having a similar
or analogous function under the laws of any relevant jurisdiction is appointed
in respect of the person or any action is taken to appoint any such person;

 

 

(e)

a receiver or receiver and manager is appointed in respect of any property of
the person;

 

 

(f)

the person is deregistered under the Corporations Act 2001 (Cth) or notice of
its proposed deregistration is given to it;

 

 

(g)

a distress, attachment or execution is levied or becomes enforceable against any
property of the person;

 

 

(h)

the person enters into or takes any action to enter into an arrangement
(including a scheme of arrangement or a deed of company arrangement),
composition or compromise with, or assignment for the benefit of, all or any
class of the person’s creditors or a moratorium involving any of them;

 

 

(i)

the person is protected from creditors under any legislation; or

 

 

(j)

anything analogous to or of a similar effect to anything described above under
the law of any relevant jurisdiction occurs in respect of the person.

 

intellectual property (or IP) means industrial and intellectual property rights
whether protectable by statute, at common law or in equity, including all
copyright and similar rights which may subsist in works or other subject matter,
rights in relation to inventions (including patents and patent applications),
rights in relation to designs (whether registrable or not registrable), rights
in relation to registered and unregistered trade marks, and rights in relation
to circuit layout designs, but excludes moral rights and similar non-assignable
personal rights of performers.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 50

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

law means any statute, regulation, ordinance, code or other law, whether
Territory, State or Commonwealth, and any lawfully binding determination,
decree, edict, declaration, ruling, order or other similar pronouncement validly
issued by any Australian authority. In clauses 6.6, 6.7(a), 7.2(a), 15.2(g),
19.1(c), 19.2, 19.3, 20(a), 26.1(i), 30.1 and the definition of insolvency
event, law also includes any statute, regulation, ordinance, code or other law
(howsoever called) of any jurisdiction other than in Australia or its
territories, including any lawfully binding determination, decree, edict,
declaration, ruling, order or other similar pronouncement (howsoever called)
issued by any authority in such jurisdiction.

 

major subcontract work means any work undertaken for the purpose of the project
and performed by a subcontractor or a subcontractor to a subcontractor:

 

 

(a)

which has a total contract sum in excess of $10,000,000; or

 

 

(b)

which has, or may potentially have, a material impact on the progress or
performance of work on the project or the project’s achievement of the Program
Objectives and Outcomes.

 

matching funding means any funds made available to or by the Recipient for use
on the project other than:

 

 

(a)

progress payments;

 

 

(b)

funding obtained for the project from any other Commonwealth, State or Territory
government program or source;

 

 

(c)

funding of a kind that any Program policy or guidance issued by the Commonwealth
states is not to be regarded as matching funding; and

 

 

(d)

non-financial (in-kind) assistance of any kind.

 

material adverse event means something which materially adversely affects:

 

 

(a)

the Recipient’s ability to achieve any payment milestone by the date specified
in that schedule (or a later date if so determined by the Commonwealth at its
discretion) or otherwise in accordance with this deed; or

 

 

(b)

the project’s ability to achieve the Program Objectives and Outcomes.

 

moral rights means the right of integrity of authorship (that is, not to have a
work subjected to derogatory treatment), the right of attribution of authorship
of a work, and the right not to have authorship of a work falsely attributed, as
defined in the Copyright Act 1968 (Cth).

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 51

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

payment claim has the meaning given in clause 9.1(a).

 

payment milestone means a project milestone specified in schedule 5, as updated
or varied in accordance with this deed.

 

Program means the Renewable Energy Demonstration Program referred to in the
recitals (Background) of this deed.

 

Program funding means the funding made available by the Parliament of the
Commonwealth of Australia in any given financial year for the purposes of the
Program, being the funding specified in the Portfolio Budget Statement (as
varied by any Portfolio Additional Estimates Statement) for that financial year.

 

Program Objectives and Outcomes are the objectives of the Program described in
the Renewable Energy Demonstration Program Information Guide released in
February 2009.

 

progress payment has the meaning given in clause 5.1(b).

 

progress report means a report on the progress of the project provided pursuant
to clause 13.3(a).

 

project means the project outlined in item 1 of schedule 3 and more fully
described in the project description.

 

project completion means the later of:

 

 

(a)

the date of approval of the final progress payment under clause 9.2; and

 

 

(b)

the date the Payment Milestone Report (see schedule 6) for the final payment
milestone is given to the Commonwealth.

 

project description means the project description contained in attachment A, as
updated or varied in accordance with this deed.

 

project group means the group of entities comprising the project participants
and the Recipient.

 

project participant means an entity named in item 2 of schedule 2.

 

project period means the period beginning on the commencement date and ending on
project completion.

 

related entity means a related entity within the meaning of section 9 of the
Corporations Act 2001.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 52

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

risk management plan means the risk management plan referred to in clause 6.10.

 

technical data means all technical know how and information reduced to material
form that is produced or acquired by the Recipient or any project participant or
subcontractor engaged under clause 7 for the purposes of the project or this
deed, not including intellectual property.

 

term means the period from the execution date until the end of the deed in
accordance with clause 2.2.

 

31.2

Construction

 

Unless expressed to the contrary, in this deed:

 

 

(a)

words in the singular include the plural and vice versa;

 

 

(b)

if a word or phrase is defined its other grammatical forms have corresponding
meanings;

 

 

(c)

“includes”, “including”, “for example” and “in particular” do not limit the
words which precede them or to which they refer;

 

 

(d)

an agreement, representation or warranty in favour of two or more persons is for
the benefit of them jointly and severally;

 

 

(e)

an agreement, representation or warranty on the part of two or more persons
binds them jointly and severally;

 

 

(f)

a reference to:

 

 

(i)

a person includes:

 

 

(A)

an individual person, a firm, partnership, joint venture, unincorporated
association, corporation and a government or statutory body or authority;

 

 

(B)

the person’s legal personal representatives, successors, assigns and persons
substituted by novation;

 

 

(ii)

a schedule or an attachment is a reference to a schedule or attachment (as
applicable) to this deed;

 

 

(iii)

monetary units is to Australian dollars;

 

 

(iv)

any legislation includes subordinate legislation under it and includes that
legislation and subordinate legislation as modified or replaced; and

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 53

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(v)

an obligation includes a warranty or representation and a reference to a failure
to comply with an obligation includes a breach of warranty or representation;

 

 

(g)

if the last day of any period for the doing of an action falls on a day that is
not a business day in the place that action is required to be done, the action
must be done no later than the end of the next business day in that place; and

 

 

(h)

if a period of time is specified and dates from a given day or the day of an act
or event, it is to be calculated exclusive of that day.

 

31.3

Precedence

 

If there is any inconsistency between:

 

 

(a)

these agreed terms and conditions and the schedules and attachments, the agreed
terms and conditions will prevail to the extent of any inconsistency;

 

 

(b)

schedule 1 and the remaining schedules, schedule 1 will prevail to the extent of
any inconsistency; and

 

 

(c)

the schedules and the attachments, the schedules will prevail to the extent of
any inconsistency.

 

31.4

Headings

 

Headings are inserted for convenience only and do not affect the interpretation
of this deed.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 54

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Executed as a deed.

 

The Commonwealth of Australia

 

Signed sealed and delivered for and     )

on behalf of the Commonwealth of       )

Australia by                                             )

 

     Sarah Clough                    

a delegate of the Minister for

Resources and Energy in the presence

of:

 

     /s/ Ian Cleaver                              /s/ Sarah
Clough               

Witness                                          Signature of delegate

 

     Ian Cleaver                    

Name of Witness (print)

 

     9 September 2010               

Date

 

 

 

 

 

Recipient

 

Executed by                                                  )

Victorian Wave Partners Pty Ltd           )

in accordance with Section 127 of the     )

Corporations Act:

 

     /s/ David Trevor Lovell                             /s/ P.J.
Hicks                    

Company Secretary/Director                     Director

 

     David Trevor Lovell                                   P.J.
Hicks                    

Name of Company Secretary/Director     Name of Director (print)

(print)

 

     30 August 2010          

Date

 



--------------------------------------------------------------------------------



 Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 



 
page 55

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

--------------------------------------------------------------------------------



 

SCHEDULE 1 - Deed Particulars

 

1     Conditions Precedent (clause 3)

 

 

Description of condition precedent

Date for completion

Documentary evidence

1

Establishment of project vehicle

The date the condition precedent in clause 2.1(e) is satisfied (or is waived by
the Commonwealth)

Executed memorandum of understanding between Leighton Contractors Pty Limited
(LCPL) and Ocean Power Technologies (Australasia) Pty Ltd (OPTA)

     

 

Certificate of incorporation and extract from register of members of the
Recipient showing 90% ownership by LCPL and 10% ownership by OPTA

 

2

Engagement of a National Electricity Market (NEM) participant or customer with
an off take arrangement in place

The later of:

 

(a)30 June 2011; and

 

(b)the date the condition precedent in clause 2.1(e) is satisfied (or is waived
by the Commonwealth)

 

Executed off take agreement(s)

3

Confirmation that equity partners including LCPL and OPTA are committed and
project finance funding has been arranged

The later of:

 

(a)30 June 2011; and

 

(b)the date the condition precedent in clause 2.1(e) is satisfied (or is waived
by the Commonwealth)

Equity funding
Executed shareholders agreement and / or subscription agreements

 

Debt funding
Binding letter of offer or executed facility agreement

 

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 56

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

  Description of condition precedent Date for completion Documentary evidence

4

Confirmation that:

 

(a)the Recipient has access to the intellectual property required for the
project; and

 

(b)the Recipient or the project participants have ongoing access to the
intellectual property used for the project, for use in other projects in
Australia.

 

The later of:

 

(a)30 June 2011; and

 

(b)the date the condition precedent in clause 2.1(e) is satisfied (or is waived
by the Commonwealth)

 

An intellectual property plan which refers to the relevant intellectual property
/ licence agreements and explains how the Recipient has access to the
intellectual property and how the Recipient and the project participants propose
to use the intellectual property for and after the project

5

The Recipient must provide to the Commonwealth certification for the benefit of
the Commonwealth from an independent, responsible and qualified person that the
risk management plan has been developed, is appropriate and consistent with best
practice for this type of project and the types of risks it has, and is being
implemented.

The later of:

 

(a)30 June 2011; and

 

(b)the date the condition precedent in clause 2.1(e) is satisfied (or is waived
by the Commonwealth)

Certification

 

The person appointed to provide the certification must not be an employee,
shareholder, director, other officeholder or related entity of the Recipient, a
project participant, or any other person having (or having had) a
significant involvement in the project, the application, or any report submitted
under this deed.

 

   

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 57

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

  Description of condition precedent Date for completion Documentary evidence

6

The Recipient must provide to the Commonwealth certification for the benefit of
the Commonwealth from an independent, responsible and qualified person that the
community consultation plan is appropriate and consistent with best practice for
this type of project and the types of community consultation to be undertaken,
and that it is being implemented.

 

The later of:

 

(a)30 June 2011; and

 

(b)the date the condition precedent in clause 2.1(e) is satisfied (or is waived
by the Commonwealth)

Certification

 

The person appointed to provide the certification must not be an employee,
shareholder, director, other officeholder or related entity of the Recipient, a
project participant, or any other person having (or having had) a
significant involvement in the project, the application, or any report submitted
under this deed.

 

   

7

The Recipient must provide to the Commonwealth evidence that the Recipient has
engaged in initial community consultation in relation to the project to the
Commonwealth’s satisfaction, including that the Recipient has:

The later of:

 

(a)30 June 2011; and

 

(b)the date the condition precedent in clause 2.1(e) is satisfied (or is waived
by the Commonwealth)

Documentary evidence of community consultation

 

Written notification of any adverse community reaction

 

(a)   conducted a public forum in the affected community;

   

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 58

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

  Description of condition precedent Date for completion Documentary evidence  

(b)   advertised the public forum (including in any prominent local newspaper)
at least seven days in advance of the forum;

 

     

(c)   provided attendees with the opportunity to raise any issues concerning the
project;

 

     

(d)   responded in writing to any submissions made to it; and

 

     

(e)   provided to the Commonwealth notification of any adverse community
reaction to the project to date.

 

   

8

The Recipient must provide to the Commonwealth notification of responses by the
Recipient to adverse community reaction to the project.

The later of:

 

(a)30 June 2011; and

 

(b)the date the condition precedent in clause 2.1(e) is satisfied (or is waived
by the Commonwealth)

 

Written notification of any responses to adverse community reaction

 

 

Period for liaison for the purpose of clauses 3.1(b) and 3.2(a): From the
commencement date until the conditions precedent are satisfied.

 

2     Not Used

 

3     Grant Funds

$66,465,000 (excluding GST)

 

4     Funding Percentage

[***]

 

5     Interest Rate (clause 17.2)

4.635% per annum

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 59

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

6              Notice Details (clause 27)

 

Notices must be addressed as follows:

 

 

(a)

If given to the Commonwealth, addressed and forwarded to:

            Position/title: REDP Program Manager             Address: Industry
House, 10 Binara Street       Canberra City ACT 2601       GPO Box 1564,
Canberra ACT 2601             or               Email:   [withheld]              
or as otherwise notified in writing by the Commonwealth.           (b) If given
to the Recipient, addressed and forwarded to:             Name/position: Mr.
David Lovell       Director       Victorian Wave Partners Pty Ltd            
Address: Tower 1, Level 8       495 Victoria Avenue       Chatswood NSW 2067    
        or               Email: [withheld]           or as otherwise notified in
writing by the Recipient.

 

       

 

 

 

                                                                     

                                                                             

 

 

                     

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 60

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

 

SCHEDULE 2 - Recipient and consortium details (clause 11)

 

1     Recipient - ownership and group structure details

 

[newwave.jpg]

 

2     Project Participants

 

Name of project participant

Contribution/role of project participant

Leighton Contractors Pty Limited

 

ABN 98 000 893 667

Equity investor

 

Engineering, procurement and construction contractor

Ocean Power Technologies (Australasia) Pty Ltd

 

ABN 19 076 639 211

Equity investor

 

Technical provider

 

3     Project Participants - ownership and group structure details

 

Leighton Contractors Pty Limited ABN 98 000 893 667 (LCPL) is a subsidiary of
Leighton Holdings Limited ABN 57 004 482 982 (LHL). LCPL is 100% owned by LHL.

 

Ocean Power Technologies (Australasia) Pty Ltd ABN 19 076 639 211 (OPTA) is a
subsidiary of Ocean Power Technologies Inc. (OPT). OPTA is 88% owned by OPT.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 61

--------------------------------------------------------------------------------

 

 



*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

SCHEDULE 3 - Project Details

 

1     Title of Project

        19 MW Victorian Wave Power Demonstration Project

 

2     Not Used

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 62

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

3        Initial Project Budget (clause 8.3)

 

[***] (Budget redacted – three pages)

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 63

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

 

          4     Authorisations (clause 6.5)

 

Authorisation type/category

Final date for obtaining authorisation

1. Environment Protection and Biodiversity Conservation Act 1999

[***]

2. Navigational Aids

[***]

3. National Energy Regulations (Section 5.2) AEMC (over 5MW)

[***]

4. Compliance with the Open Access Regime and NEMCO requirements

[***]

5. Coastal Management Act Consents

[***]

6. Indigenous Land Use Act Agreement (ILUA)

[***]

7. Sea Bed Lease (DPI and DSE)

[***]

8. Environmental Effects Statement (Department of Planning and Community
Development)

[***]

9. Shore Crossing Easement

[***]

10. Cable Easement

[***]

11. Interconnection Agreement with District Network Service Provider

[***]

12. Other authorisations as deemed appropriate by relevant local, state and
federal authorities

[***]

 

Note: The dates listed above are based on reasonable estimates of the time
usually required to obtain the relevant authorisations. Circumstances beyond the
Recipient’s control may result in one or more authorisations not being obtained
by the date shown.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 64

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

5     Insurance requirements (clause 19.3)

 

Insurance type/category

Amount $

Period of cover

Other requirements

Public liability

Limit of a minimum of $100 million per claim, or occurrence giving rise to a
claim where occurrence means either a single occurrence or a series of
occurrences if these are linked or occur in connection with one another from one
original cause, as the case may be.

For so long as any obligations remain in connection with this deed

Insurance must be effected and maintained with a reputable insurance provider.

Statutory workers’ compensation insurance and employer’s liability insurance
covering employer’s liability at common law (if not covered under statute)

In accordance with the applicable statutory requirements. Common law employers
liability cover to a minimum of $10 million per claim or occurrence giving rise
to a claim where occurrence means either a single occurrence or a series of
occurrences if these are linked or occur in connection with one another from one
original cause, as the case may be.

For so long as any obligations remain in connection with this deed

Common law cover must be effected and maintained with a reputable insurance
provider.

Insurance over any asset acquired pursuant to this deed
– Contract Works Insurance

For its full replacement value.

For so long as any obligations remain in connection with this deed

Insurance must be effected and maintained with a reputable insurance provider.

Professional indemnity

Limit of a minimum of $10 million per claim, or occurrence giving rise to a
claim where occurrence means either a single occurrence or a series of
occurrences if these are linked or occur in connection with one another from one
original cause, as the case may be.

For seven years after the expiry or termination of this deed

Insurance must be effected and maintained with a reputable insurance provider.

 

 

--------------------------------------------------------------------------------

Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd



 

 

 
 page 65

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

SCHEDULE 4 - Key Personnel and Approved Subcontractors

 

1     Key Personnel (clause 6.3)

 

Name of Key Personnel

Description of work/role/responsibilities

Other comments

Victorian Wave Partners Pty Ltd (VWP)

[***]

[***]

 

Ocean Power Technologies (Australasia) Pty Ltd (OPTA)

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

Leighton Contractors Pty Limited (Leighton)

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

 

2     Approved Subcontractors (clause 7)

 

Name of Approved Subcontractor

Work to be subcontracted

Date for execution of subcontract

Other comments

Leighton Contractors Pty Limited

Engineering, Procurement and Construction (EPC)

18 December 2010

 

 

 



--------------------------------------------------------------------------------





Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 66

--------------------------------------------------------------------------------

 

 



*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

SCHEDULE 5 - Payment Milestones and Schedule (clause 5.1 and 6.1)

 

[***] (Chart redacted – 15 pages)

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

  

 
page 67

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

SCHEDULE 6 - Reports (clause 13.3)

 

Title of report

Form and content requirements for report

(Note: A separate reporting guide will contain further details of the form and
content requirements of each report)

Subject to financial audit (clause 13.3(b))?

Date for submission of report

Payment Milestone Report

The Recipient must provide Payment Milestone Reports following the completion of
each payment milestone.

 

Payment Milestone Reports must be in the format, and contain the details
required by, the template report provided by the Commonwealth from time to time.

 

Payment Milestone Reports must include information relating to the payment
milestone and progress during the reporting period (such as proof of completed
activities).

 

No

on each due date in schedule 5

Annual Financial Audit Report

The Recipient must provide Financial Audit Reports at the end of each financial
year during the project period.

 

Annual Financial Audit Reports must be in the format, and contain the details
required by, the template report provided by the Commonwealth from time to time.

 

Annual Financial Audit Reports are to be audited by a qualified accountant who
satisfies the preconditions set out in clause 13.3.

 

Yes

within 90 days of the end of each financial year during the project period, and
also on project completion

Annual update to Payment Milestone Reports and current description of project

The Recipient must provide an update of the Payment Milestone Reports and a
current description of the project at the end of each financial year during the
project period.

 

Updates must be in the format, and contain the details required by, the template
provided by the Commonwealth from time to time.

 

No

within 90 days after the end of each financial year during the project period

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

  

 
page 68

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

End of Project Report and Financial Audit Report

The Recipient must provide the End of Project Report and Financial Audit Report
at the completion of the project.

 

The End of Project Report and Financial Audit Report must be in the format, and
contain the details required by, the template reports provided by the
Commonwealth from time to time.

 

Yes

12 weeks after project completion

Post Project Reports

The Recipient must provide Post Project Reports one, two and five years after
project completion.

 

These reports are designed to track how the initial commercialisation of the
technology progresses following the completion of the project.

 

Post Project Reports must be in the format, and contain the details required by,
the template report provided by the Commonwealth from time to time.

 

No

one, two and five years after project completion

 

 

--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 69

--------------------------------------------------------------------------------

 

 



*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission. 

 

ATTACHMENT A - Project Description
19MW Victorian Wave Power Demonstration Project

 

1.

The Recipient plans a staged local construction and deployment of [***] of Ocean
Power Technologies Inc.’s PowerBuoys® (PBs) in Portland, off the Victorian Coast
totalling 19MW of installed capacity. The Recipient’s intention is to [***],
then approximately [***] in 2 stages ([***] and [***]), cumulatively amounting
to 19MW.

 

2.

The project will utilise existing fabrication and marine support infrastructure
in Victoria to introduce a major new business opportunity. All fabrication,
anchoring, deployment and maintenance will be sourced locally, if possible.

 

3.

The Recipient considers the project will be of sufficient size to demonstrate a
clear path to cost reduction based on volume production, technology advancement
and supplier innovation.

 

4. The project comprises the following tasks:

 

Task 1 – Funding and power purchase agreement

 

 

(a)

Project funding and power purchase agreements negotiated and signed

 

 

(b)

Agreement finalised with Engineering, Procurement and Construction (EPC)
contractor and technical provider

 

Task 2 – Licences and permits

 

 

(a)

Project application to City of Portland Council completed

 

 

(b)

Discussions with Indigenous owners

 

 

(c)

Ocean leasing discussions

 

 

(d)

Ocean leasing agreement completed

 

 

(e)

Environmental effects consultations completed

 

 

(f)

Federal Government Environment Protection and Biodiversity Conservation Act 1999
consultations completed

 

 

(g)

Federal Government Environment Protection and Biodiversity Conservation Act 1999
approvals received

 

 

(h)

Interconnection approvals received

 

 

(i)

Navigation approvals received

 

 

(j)

All government approvals received

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 70

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Task 3 – Site development

 

 

(a)

Preliminary site layout completed

 

 

(b)

Preliminary site wave analysis completed

 

 

(c)

Bathymetric survey of site completed

 

 

(d)

Deploy wave rider buoy

 

 

(e)

Analysis of wave rider data completed

 

Task 4 – Detailed infrastructure engineering and design

 

 

(a)

Detailed site layout completed

 

 

(b)

Wave facility undersea infrastructure layout / design completed

 

 

(c)

Anchor placement and sizing completed

 

 

(d)

Transmission cable routing completed

 

 

(e)

Submarine cable specification completed

 

 

(f)

Substation engineering and interconnection completed

 

Task 5 – Detailed PB150 engineering and design

 

  (a) Detailed PB150 engineering and design completed

 

Task 6 – Infrastructure build-out

 

 

(a)

Interconnection engineering completed

 

 

(b)

Order long lead items for terrestrial substation

 

 

(c)

Construction at terrestrial substation completed

 

 

(d)

Order Underwater Substation Pod (USP) long lead items

 

 

(e)

USP fabrication started

 

 

(f)

Order submarine cable long lead items

 

 

(g)

Submarine cable installation completed

 

Task 7 – Stage 1 – [***] deployment

 

 

(a)

Order long lead PowerBuoy items

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 71

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

(b)

PB150 fabrication

 

 

(c)

PB150 installation

 

 

(d)

USP installation completed and commissioning

 

 

(e)

Commissioning of power plant, [***] deployment (Stage 1 Plant)

 

Task 8 – Stage 2 – 5MW design and procurement

 

 

(a)

PB500 design modifications completed

 

 

(b)

Order long lead PowerBuoy items

 

 

(c)

Fabrication

 

Task 9 – Stage 2 – [***] deployment

 

 

(a)

PB500 installation

 

 

(b)

Commissioning of power plant, additional [***] deployment (Stage 2 Plant)

 

Task 10 – Stage 3 – [***] design and procurement

 

 

(a)

Order submarine cable completed

 

 

(b)

Order USP completed

 

 

(c)

Install submarine cable and USP

 

 

(d)

Order long lead PB500 items

 

 

(e)

Fabrication PB500 completed

 

Task 11 – Stage 3 – [***] deployment

 

 

(a)

PB500 installation completed

 

 

(b)

Commissioning of power plant, additional [***] deployment (Stage 3 Plant)

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 72

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

ATTACHMENT B - Deed of Guarantee

 

 

--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 



 
page 73

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

DEED OF GUARANTEE

 

This Deed of Guarantee is dated                     2010.

 

PARTIES

 

The Deed of Guarantee is made by ________________________________________ ABN
__________________________ of __________________(referred to in this Deed as the
Guarantor) in favour of:

 

The Commonwealth of Australia represented by the Department of Resources, Energy
and Tourism, ABN 46 252 861 927 of 10 Binara Street, Canberra, ACT, 2600 (the
Commonwealth)

 

CONTEXT

 

 

A

Victorian Wave Partners Pty Ltd ACN 136 578 044 of Tower 1, Level 8, Victoria
Avenue, Chatswood NSW 2067 (Recipient) has agreed to undertake a project in
relation to the Renewable Energy Demonstration Program, as described in the
funding deed dated ____________ 2010 and known as the Renewable Energy
Demonstration Program Funding Deed (the Funding Deed).

 

 

B

The Commonwealth has agreed to provide grant funds to the Recipient for the
purposes of its project, subject to the terms and conditions of the Funding Deed
and the Guarantor entering into this Deed.

 

 

C

The Guarantor agrees to provide the guarantees and indemnities stated below in
respect of the Funding Deed.

 

OPERATIVE PROVISIONS

 

By this Deed the Guarantor unconditionally covenants as follows:

 

1 GUARANTOR’S OBLIGATIONS     Payment    

1.1

The Guarantor guarantees to the Commonwealth the payment of all monies
(including damages) which may at any time be payable, owing but not payable, or
that otherwise remain unpaid by the Recipient to the Commonwealth under or in
connection with the Funding Deed at any time, whether present or future, actual
or contingent or incurred alone, jointly, severally or jointly and severally and
without regard to the capacity in which the Recipient is liable (the Guaranteed
Monies).

 

1.2

If the Recipient defaults in the due and punctual payment of any Guaranteed
Monies the Guarantor must pay that money on demand to, or as directed by, the
Commonwealth.

 

Performance

 

1.3

Not used.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 74

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Indemnity for Default

 

1.4

The Guarantor indemnifies the Commonwealth against and holds the Commonwealth
harmless from direct losses, damages, interest, costs and expenses (including
legal expenses on a solicitor and own client basis) incurred by the Commonwealth
by reason of:

 

 

1.4.1

the Recipient’s default under the Funding Deed; or

 

 

1.4.2

the financial obligations of the Recipient under the Funding Deed being
unenforceable or disclaimed by a liquidator or trustee in bankruptcy, in whole
or in part;

 

and will pay such amount of losses, damages, interest under clause 1.6 of this
deed, costs and expenses directly to the Commonwealth or as directed by the
Commonwealth.

 

The liability of the Guarantor under clause 1.4.1 is limited to the extent, but
only to the extent, that the Recipient’s liability for its default under the
Funding Deed is limited under clause 19.1 and 19.2 of the Funding Deed.

 

1.5

The indemnity in clause 1.4 applies whether or not the Commonwealth has advised
the Guarantor of any actual or potential default of the Recipient.

 

1.6

The Guarantor agrees to pay interest to the Commonwealth on any amount payable
by it to the Commonwealth under this Guarantee, such interest to be calculated:

 

 

1.6.1

at the rate set out in item 5 of schedule 1 of the Funding Deed;

 

 

1.6.2

on a daily compounding basis upon the principal amount payable to the
Commonwealth; and

 

 

1.6.3

from and including the date (or dates) it becomes due for payment, up to but
excluding the day on which the Guarantor pays the total amount payable to the
Commonwealth, without any set off, counter-claim, condition, abatement,
deduction or withholding.

 

1.7

The Guarantor indemnifies the Commonwealth against, and shall pay the
Commonwealth on demand, the amount of all losses, liabilities, costs, expenses,
stamp duty and goods and service taxes payable in connection with this Guarantee
and in connection with preserving its rights under this Guarantee.

 

Variation

 

1.8

The Guarantor will not be discharged, released or excused from this Deed of
Guarantee by an arrangement made between the Recipient and the Commonwealth,
with or without the consent of the Guarantor, or by any other inference arising
out of the conduct between the parties, in the absence of a formal variation or
release in writing signed by all parties.

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 75

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

Obligations not affected by dissolution of the Recipient

 

1.9

Where the Recipient has failed to perform its financial obligations under the
Funding Deed and/or pay the Guaranteed Monies the obligations of the Guarantor
under this deed will continue even though the Recipient has been dissolved or
has been made subject to external administration procedures under Chapter 5 of
the Corporations Act 2001 (Cth) or any other law.

 

Novation

 

1.10

Where the Guarantor is required to perform any financial obligation under the
Funding Deed in accordance with this Deed of Guarantee, the Guarantor agrees to
the novation of the Funding Deed from the Recipient to the Guarantor if
requested by the Commonwealth.

 

2 OBLIGATIONS OF THE RECIPIENT    

2.1

The obligations of the Recipient will continue in force and effect until the
completion of the undertakings of this Deed of Guarantee by the Guarantor.

 

3 LENGTH OF GUARANTEE    

3.1

The rights and obligations under this Deed of Guarantee will continue until all
financial obligations of the Recipient under the Funding Deed have been
performed, observed and discharged.

 

4 APPLICABLE LAW    

4.1

This Deed of Guarantee will be subject to and construed in accordance with the
laws in force in the Australian Capital Territory.

    5  NOTICE

 

How notice is to be given

 

5.1

Without prejudice to any other mode of notice or service, any notice given under
this Deed of Guarantee will (without limitation) be effective if it is given by
the Commonwealth’s Representative (or any superior officer of the Commonwealth’s
Representative) and addressed to the Guarantor at the address specified below or
as otherwise notified by the Guarantor.

 

5.2

A notice, request, approval, consent or other communication must be delivered by
hand, sent by prepaid post, transmitted electronically or transmitted by
facsimile.

 

5.3

A notice, request, approval, consent or other communication between the parties
will be deemed to be received:

 

 

5.3.1

if delivered by hand, on delivery;

 

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

 

 
page 76

--------------------------------------------------------------------------------

 

 

*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

 

5.3.2

if sent by pre-paid ordinary post within Australia, on the expiration of five
days from the date on which it was posted, and if sent by air mail from one
country to another, on the expiration of 14 days from the date on which it was
posted; or

 

 

5.3.3

if transmitted electronically or by facsimile, on receipt by the sender of an
electronic or facsimile acknowledgement that the communication has been properly
transmitted to the recipient. Production of the acknowledgement is required
before a party is entitled to rely on this provision.

 

The Commonwealth’s Representative

 

5.4

The Commonwealth’s representative for the purposes of this Deed of Guarantee is
the person currently occupying or acting in the following post:

 

Title

^Complete table^

 

Addresses for Service of Notices

 

5.5

The Guarantor’s address for service of notices is as follows:

 

Guarantor’s representative:

^Complete table^

Physical address:

 

Postal address:

 

Fax number:

 

E-mail address:

 

 

 

--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd



 



 
page 77

--------------------------------------------------------------------------------

 

 



*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 

EXECUTED AS A DEED:

 

Executed as a deed by ____________, ABN

_______ in accordance with section 127 of the

Corporations Act 2001 (Cth)

 

 

       

Signature of director 

 

Signature of director

 

 

 

 

 

 

 

 

 

Full name of director 

 

Full name of director

 

 

 

 

 

 

 

 

 

 

Signed sealed and delivered for and      )

on behalf of the Commonwealth of        )

Australia by                                              )

 

 

        a delegate of the Minister for       Resources and Energy in the
presence       of:      

 

 

 

 

       

Witness 

 

Signature of delegate 

 

 

 

 

 

       

Name of Witness (print)

 

 

 

 

 

 

 

  

 



--------------------------------------------------------------------------------



Renewable Energy Demonstration Program – Victorian Wave Partners Pty Ltd

page 78